Exhibit 10.2


EXECUTION VERSION



AARON’S, INC.
AARON INVESTMENT COMPANY
_______________________________
NOTE PURCHASE AGREEMENT
_______________________________
__________________
DATED AS OF APRIL 14, 2014
$225,000,000 4.75% SERIES A SENIOR NOTES DUE APRIL 14, 2021





--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



1.
 
AUTHORIZATION OF ISSUE OF NOTES
1
2.
 
PURCHASE AND SALE OF NOTES
1
3.
 
CONDITIONS OF CLOSING
2
 
3A.
Execution and Delivery of Documents
2
 
3B.
Opinion of Purchaser’s Special Counsel
3
 
3C.
Purchase Permitted By Applicable Laws
3
 
3D.
Payment of Fees
3
 
3E.
Sale to Other Purchasers
3
 
3F.
Changes in Corporate Structure
3
 
3G.
Private Placement Number
4
 
3H.
Performance; No Default
4
 
3I.
Representations and Warranties
4
 
3J.
MetLife Note Purchase Agreement
4
 
3K.
SunTrust Amended and Restated Revolving Credit and Term Loan Agreement
4
 
3L.
Intercreditor Agreement
4
 
3M.
Subsidiary Guarantee Agreement
5
 
3N.
Closing Date Acquisition Agreement
5
 
3O.
Amendment to Existing Note Purchase Agreement
5
 
3P.
Amended and Restated SunTrust Loan Facility Agreement
5
 
3Q.
Payoff of Existing Indebtedness of Progressive Finance
5
 
3R.
Summary of Management Contracts
6
4.
 
PREPAYMENTS
6
 
4A.
Required Prepayments
6
 
4B.
Optional Prepayment With Yield-Maintenance Amount
6
 
4C.
Notice of Optional Prepayment
6
 
4D.
Offer to Prepay upon Sale of Assets
6
 
4E.
Offer to Prepay upon Incurrence of Indebtedness
8
 
4F.
Partial Payments Pro Rata
9
 
4G.
Retirement of Notes
10
5.
 
AFFIRMATIVE COVENANTS
10
 
5A.
Financial Statements
10
 
5B.
Information Required by Rule 144A
11
 
5C.
Inspection of Property
12
 
5D.
Corporate Existence, Etc
12
 
5E.
Payment of Taxes and Claims
12
 
5F.
Line of Business
13
 
5G.
Maintenance of Most Favored Lender Status
13
 
5H.
Covenant Relating to Domestic Subsidiaries
13
 
5I.
Compliance with Laws
13
 
5J.
Notices of Material Events
14
 
5K.
Payment of Obligations
14
 
5L.
Books and Records
15


 
i
 

A/75983241.9

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



 
5M.
Maintenance of Properties; Insurance
15
 
5N.
Covenant Relating to Foreign Subsidiaries
15
 
5O.
Post-Closing Covenant
16
6.
 
NEGATIVE COVENANTS
16
 
6A.
Fixed Charges Coverage Ratio
16
 
6B.
Total Debt to EBITDA Ratio
16
 
6C.
Indebtedness
16
 
6D.
Liens
18
 
6E.
Sale of Assets
20
 
6F.
Restricted Payments
20
 
6G.
Restricted Investments
21
 
6H.
Restrictive Agreements
22
 
6I.
Amendments to Material Documents
22
 
6J.
Accounting Changes
23
 
6K.
Fundamental Changes
23
 
6L.
Transactions with Affiliates
23
 
6M.
Sale and Leaseback Transactions
23
 
6N.
Terrorism Sanctions Regulations
24
 
6O.
Activities of Aaron Rents and Blocker Corporations
24
7.
 
EVENTS OF DEFAULT
24
 
7A.
Acceleration
24
 
7B.
Rescission of Acceleration
28
 
7C.
Notice of Acceleration or Rescission
29
 
7D.
Other Remedies
29
8.
 
REPRESENTATIONS, COVENANTS AND WARRANTIES
29
 
8A.
Organization; Authorization
29
 
8B.
Financial Statements
29
 
8C.
Actions Pending
30
 
8D.
Outstanding Indebtedness
30
 
8E.
Title to Properties
30
 
8F.
Taxes
30
 
8G.
Conflicting Agreements and Other Matters
30
 
8H.
Offering of Notes
31
 
8I.
Use of Proceeds
31
 
8J.
ERISA
31
 
8K.
Governmental Consent
32
 
8L.
Compliance with Laws
32
 
8M.
Environmental Compliance
32
 
8N.
Utility Company Status
32
 
8O.
Investment Company Status
33
 
8P.
Rule 144A
33
 
8Q.
Disclosure
33


 
ii
 

(zzmpTempText
A/75983241.9

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



 
8R.
Foreign Assets Control Regulations, etc
33
9.
 
REPRESENTATIONS OF THE PURCHASER
35
 
9A.
Nature of Purchase
35
 
9B.
Source of Funds
35
10.
 
DEFINITIONS; ACCOUNTING MATTERS
37
 
10A.
Yield-Maintenance Terms
37
 
10B.
Other Terms
38
 
10C.
Accounting and Legal Principles, Terms and Determinations
52
11.
 
MISCELLANEOUS
53
 
11A.
Note Payments
53
 
11B.
Expenses
53
 
11C.
Consent to Amendments
54
 
11D.
Form, Registration, Transfer and Exchange of Notes; Lost Notes
54
 
11E.
Persons Deemed Owners; Participations
55
 
11F.
Survival of Representations and Warranties; Entire Agreement
55
 
11G.
Successors and Assigns
55
 
11H.
Confidential Information
55
 
11I.
Notices
56
 
11J.
Payments due on Non-Business Days
57
 
11K.
Satisfaction Requirement
57
 
11L.
Governing Law
57
 
11M.
Consent to Jurisdiction; Waiver of Immunities
57
 
11N.
Severability
58
 
11O.
Descriptive Headings
58
 
11P.
Counterparts
58
 
11Q.
Independence of Covenants
58
 
11R.
Waiver of Jury Trial
58
 
11S.
Severalty of Obligations
59
 
11T.
Independent Investigation
59
 
11U.
Directly or Indirectly
59














 
iii
 

(zzmpTempText
A/75983241.9

--------------------------------------------------------------------------------




Schedules and Exhibits
Schedule A     --    Purchaser Schedule
Schedule 3F    --    Changes in Corporate Structure
Schedule 5O    --    Progressive Finance Subsidiaries
Schedule 6C    --    Existing Indebtedness
Schedule 6D    --    Existing Liens
Schedule 6G    --    Existing Investments
Schedule 8B    --    Disclosure Documents
Schedule 8G    --    Restrictions on Indebtedness
Schedule 8I    --    Use of Proceeds
Exhibit A    --    Form of Note
Exhibit B     --     Payment Instructions
Exhibit C    --    Form of Opinion of Counsel for the Obligors
Exhibit D    --    Intercreditor Agreement
Exhibit E    --    Subsidiary Guarantee Agreement
Exhibit F    --    Amendment to Existing Note Purchase Agreement














--------------------------------------------------------------------------------




AARON’S, INC.
AARON INVESTMENT COMPANY
Aaron Building
East Paces Ferry Road, NE
Atlanta, GA 30305-2377
Dated as of April 14, 2014
To Each of the Purchasers named on
the attached Purchaser Schedule
Ladies and Gentlemen:
Each of AARON’S, INC., a Georgia corporation (together with its successors and
assigns, the “Company”), and AARON INVESTMENT COMPANY, a Delaware corporation
(together with its successors and assigns, “AIC”, and, together with the
Company, collectively, the “Issuers”), hereby agrees with each Purchaser as
follows:
1.
AUTHORIZATION OF ISSUE OF NOTES.

The Issuers will authorize the issue of their joint and several Series A Senior
Notes in the aggregate principal amount of $225,000,000, to be dated the date of
issue thereof, to mature April 14, 2021, to bear interest on the unpaid balance
thereof from the date thereof until the principal thereof shall have become due
and payable at the rate of 4.75% per annum and on overdue payments at the rate
specified therein, and to be substantially in the form of Exhibit A attached
hereto. The term “Notes” as used herein shall include each such senior
promissory note delivered pursuant to any provision of this Agreement and each
such senior promissory note delivered in substitution or exchange for any other
Note pursuant to any such provision.
2.
PURCHASE AND SALE OF NOTES.

The Issuers hereby agree to sell to each Purchaser and, subject to the terms and
conditions herein set forth, each Purchaser agrees to purchase from the Issuers
Notes in the aggregate principal amount set forth opposite such Purchaser’s name
on the Purchaser Schedule hereto at 100% of such aggregate principal amount. The
Issuers will deliver to each Purchaser, at the offices of Bingham McCutchen LLP
at 399 Park Avenue, New York, NY 10022, one or more Notes registered in its
name, evidencing the aggregate principal amount of Notes to be purchased by such
Purchaser and in the denomination or denominations specified in the Purchaser
Schedule attached hereto, against payment of the purchase price thereof by
transfer of immediately available funds for credit to the Issuers’ accounts or
to such other account as Issuers’ shall specify, and at such bank as shall be
identified in a written instruction of the Issuers in the form of Exhibit B
attached hereto, delivered to each Purchaser at least one Business Day prior to
the date of closing, which date of closing shall be April 14, 2014 or any other
date upon which the parties hereto may mutually agree (herein called the
“Closing” or the “Date of Closing”).

1

--------------------------------------------------------------------------------




3.
CONDITIONS OF CLOSING.

The obligation of each Purchaser to purchase and pay for the Notes to be
purchased by it hereunder is subject to the satisfaction, on or before the Date
of Closing, of the following conditions:
3A.    Execution and Delivery of Documents. Such Purchaser shall have received
the following, each to be dated the Date of Closing unless otherwise indicated:
(i)    the Note(s) to be purchased by such Purchaser;
(ii)    a favorable opinion of Kilpatrick Townsend & Stockton LLP, special
counsel for the Obligors (or such other counsel designated by the Obligors and
acceptable to each Purchaser) satisfactory to each Purchaser and substantially
in the form of Exhibit C attached hereto and as to such other matters as a
Purchaser may reasonably request. The Obligors hereby direct each such counsel
to deliver such opinion, agree that the issuance and sale of any Notes will
constitute a reconfirmation of such direction, and understand and agree that
each Purchaser will and hereby is authorized to rely on such opinion;
(iii)    the Articles/Certificate of Incorporation of each of the Obligors, each
certified as of a recent date by the Secretary of State of their respective
jurisdictions of incorporation;
(iv)    the Bylaws of each of the Obligors, certified by each of their
respective Secretaries;
(v)    an incumbency certificate from each Obligor signed by the Secretary or an
Assistant Secretary and one other officer (who is not signing any other document
or agreement in connection herewith) of each of the Obligors, certifying as to
the names, titles and true signatures of the officers of the Obligors authorized
to sign this Agreement and the Notes and the other documents to be delivered
hereunder;
(vi)    a certificate of the Secretary of each of the Obligors (A) attaching
resolutions of the board of directors (or similar governing body) of the
Obligors evidencing approval of the transactions contemplated by this Agreement
and the issuance of the Notes and the execution, delivery and performance
thereof, and authorizing certain officers to execute and deliver the same, and
certifying that such resolutions were duly and validly adopted and have not
since been amended, revoked or rescinded, and (B) certifying that no dissolution
or liquidation proceedings as to the Obligors have been commenced or are
contemplated;
(vii)    an Officer’s Certificate from the Company certifying that the
conditions specified in paragraphs 3F, 3H and 3I have been satisfied;
(viii)    corporate good standing certificates as to each Obligor from their
respective jurisdictions of organization;

2

--------------------------------------------------------------------------------




(ix)    a solvency certificate, dated as of the Closing Date and signed by the
chief financial officer of the Company, confirming that the Company is Solvent,
and the Company and its Subsidiaries on a consolidated basis, are Solvent before
and after giving effect to the sale of the Notes and any other extensions of
credit on the Closing Date and the consummation of the other transactions
contemplated herein (including the Closing Date Acquisition);
(x)    (i) audited financial statements of (A) the Company and its Subsidiaries
for the period ending December 31, 2013 and (B) Progressive Finance and its
Subsidiaries, for the period ending December 31, 2012, (ii) unaudited financial
statements of Progressive Finance and its Subsidiaries, for the month ending
January 31, 2014 and (iii) financial projections for the Company and its
Subsidiaries after giving effect to the Closing Date Acquisition, the sale of
the Notes and the other extensions of credit on the Closing Date, in each case
on a pro forma basis (but only to the extent such financial projections are
required to be delivered under the SunTrust Agreement); and
(xi)    such additional documents or certificates with respect to such legal
matters or corporate or other proceedings related to the transactions
contemplated hereby as may be reasonably requested by such Purchaser.
3B.    Opinion of Purchaser’s Special Counsel. Such Purchaser shall have
received from Bingham McCutchen LLP a favorable opinion satisfactory to such
Purchaser as to such matters incident to the matters herein contemplated as it
may reasonably request.
3C.    Purchase Permitted By Applicable Laws. The purchase of and payment for
the Notes to be purchased by such Purchaser on the Date of Closing on the terms
and conditions herein provided (including the use of the proceeds of such Notes
by the Issuers) shall not violate any applicable law or governmental regulation
(including, without limitation, section 5 of the Securities Act or Regulation T,
U or X of the Board of Governors of the Federal Reserve System) and shall not
subject such Purchaser to any tax, penalty, liability or other onerous condition
under or pursuant to any applicable law or governmental regulation, and such
Purchaser shall have received such certificates or other evidence as such
Purchaser may request to establish compliance with this condition.
3D.    Payment of Fees. The Issuers shall have paid the reasonable fees and
expenses of Bingham McCutchen LLP, as set forth in a statement to be delivered
to the Company no later than two Business Days prior to the Date of Closing.
3E.    Sale to Other Purchasers. The Issuers shall have sold to the other
Purchasers the Notes to be purchased by them at the Closing and shall have
received payment in full therefor.
3F.    Changes in Corporate Structure. Except for the Closing Date Acquisition
and as set forth on Schedule 3F hereto, no Obligor shall have changed its
jurisdiction of organization or been a party to any merger or consolidation, nor
shall any Obligor have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent

3

--------------------------------------------------------------------------------




financial statements referred to in paragraph 8B hereof. There shall have been
no Material Adverse Effect since December 31, 2013.
3G.    Private Placement Number. A Private Placement number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the Securities Valuation Office
of the National Association of Insurance Commissioners) shall have been obtained
for the Notes.
3H.    Performance; No Default. The Issuers shall have performed and complied
with all agreements and conditions contained in this Agreement required to be
performed or complied with by them prior to or at the Closing and after giving
effect to the issue and sale of the Notes (and the application of the proceeds
thereof as contemplated by paragraph 8I) no Default or Event of Default shall
have occurred and be continuing.
3I.    Representations and Warranties. The representations and warranties of the
Issuers in this Agreement shall be correct when made and at the time of Closing.
3J.    MetLife Note Purchase Agreement. The Issuers shall have delivered to each
Purchaser certified copies of (a) that certain Note Purchase Agreement, dated as
of the Date of Closing (as amended, restated, supplemented, replaced, refinanced
or otherwise modified from time to time, the “MetLife NPA”), by and among the
Issuers and Metropolitan Life Insurance Company and/or one or more of its
affiliates or Related Funds (collectively, the “MetLife Parties”), pursuant to
which the MetLife Parties shall have agreed to purchase $75,000,000 in aggregate
principal amount of the Issuers’ Series B Senior Notes, and (b) each of the
other documents, instruments and agreements executed and/or delivered in
connection therewith, each in form and substance reasonably satisfactory to such
Purchaser. Contemporaneously with the Closing, the Issuers shall have satisfied
the conditions precedent to the sale of notes under the MetLife NPA (other than
the purchase of the Notes under this Agreement and the making of loans under the
SunTrust Agreement), and the notes thereunder shall be issued and sold to the
MetLife Parties substantially concurrently with the issuance and sale of the
Notes hereunder.
3K.    SunTrust Amended and Restated Revolving Credit and Term Loan Agreement.
The Issuers shall have delivered to each Purchaser certified copies of (a) that
certain Amended and Restated Revolving Credit and Term Loan Agreement, dated as
of the Date of Closing (as amended, restated, supplemented, replaced, refinanced
or otherwise modified from time to time, the “SunTrust Agreement”), by and among
the Company, the Administrative Agent, SunTrust and the other lenders party
thereto, pursuant to which SunTrust and the other lenders party thereto shall
have agreed to provide to the Company, subject to the terms and conditions
thereof, a revolving loan facility in the aggregate principal amount of up to
$200,000,000 and term loans in the aggregate principal amount of $126,250,000,
and (b) each of the other documents, instruments and agreements executed and/or
delivered in connection therewith, each in form and substance reasonably
satisfactory to such Purchaser. All conditions to the obligation of SunTrust and
such other lenders to provide the loans, other than the purchase of the Notes
under this Agreement and the purchase of the Series B Senior Notes under the
MetLife NPA, shall have been satisfied prior to or concurrent with the Closing.

4

--------------------------------------------------------------------------------




3L.    Intercreditor Agreement. The MetLife Parties, the Administrative Agent,
the Existing Noteholders, SunTrust, in its capacity as Servicer on behalf of
itself and other “Participants” party to the SunTrust Loan Facility Agreement,
and the other Purchasers shall have entered into an Intercreditor Agreement (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Intercreditor Agreement”), substantially in the form of Exhibit D
hereto, and the Obligors shall have entered into the acknowledgement and consent
attached thereto.
3M.    Subsidiary Guarantee Agreement. The Obligors shall have delivered to each
Purchaser (i) a fully executed copy of a subsidiary guarantee agreement in the
form of Exhibit E hereto (as amended, restated, supplemented, replaced, or
otherwise modified from time to time, the “Subsidiary Guarantee Agreement”)
dated as of the Date of Closing and executed by each of the Initial Subsidiary
Guarantors, and (ii) a fully executed copy of a Joinder Agreement executed by
Progressive Finance in the form of Annex 1 to the Subsidiary Guarantee Agreement
and a joinder to the Intercreditor Agreement executed by Progressive Finance in
the form of Schedule 1 to the Intercreditor Agreement.
3N.    Closing Date Acquisition Agreement. The Issuers shall have delivered to
each Purchaser certified copies of the Closing Date Acquisition Agreement and
all other material Closing Date Acquisition Documents, each in form and
substance reasonably satisfactory to each Purchaser, and all conditions
precedent to the Closing Date Acquisition (including, without limitation, the
filing with the Delaware Secretary of State of the certificate of merger
reflecting the merger of Merger Sub with and into Progressive Finance), other
than the purchase of the Notes and the notes to be issued under the MetLife NPA,
and the making of loans under the Sun Trust Agreement, shall have been
satisfied, and the Closing Date Acquisition shall be consummated, substantially
simultaneously with the purchase of the Notes, in accordance with the Closing
Date Acquisition Agreement, without alteration, amendment or other change,
supplement or modification of the Closing Date Acquisition Agreement except for
waivers of conditions that are not material or adverse to the Purchasers.
3O.    Amendment to Existing Note Purchase Agreement. The Obligors shall have
delivered to each Purchaser a fully executed copy of an amendment to the
Existing Note Purchase Agreement, in substantially the form attached as Exhibit
F and otherwise in form and substance reasonably satisfactory to such Purchaser.
3P.    Amended and Restated SunTrust Loan Facility Agreement. The Issuers shall
have delivered to each Purchaser a fully executed copy of the SunTrust Loan
Facility Agreement and all documents, instruments and agreements executed and/or
delivered in connection therewith, each in form and substance reasonably
satisfactory to such Purchaser.
3Q.    Payoff of Existing Indebtedness of Progressive Finance. All Indebtedness
for money borrowed (other than (a) trade debt incurred in the ordinary course of
business and (b) Capitalized Lease Obligations permitted to be incurred under
paragraph 6(C)) of Progressive Finance and the Progressive Finance Subsidiaries
shall have been repaid in full and all related Liens shall have been terminated
or authorized to have been terminated, in each case substantially concurrently
with the purchase of the Notes, and each Purchaser shall have received evidence
of the foregoing (including, without limitation, payoff letters, mortgage
discharges and appropriate

5

--------------------------------------------------------------------------------




terminations statements relating to any filings evidencing Liens on the assets
or property of Progressive Finance or any Progressive Finance Subsidiary).
3R.    Summary of Management Contracts. The Issuers shall have delivered to each
Purchaser a summary of management contracts (or copies of such contracts in lieu
of any summary) with respect to officers of Progressive Finance and its
Subsidiaries that will remain in effect after consummation of the Closing Date
Acquisition and, if requested by the Required Holders, certified copies of such
management contracts.
4.
PREPAYMENTS.

The Notes shall be subject to prepayment with respect to the required
prepayments specified in paragraph 4A, the optional prepayments permitted by
paragraph 4B and the offers to prepay required by paragraphs 4D and 4E.
4A.    Required Prepayments. Until the Notes shall be paid in full, the Issuers
shall apply to the prepayment of the Notes, without Yield-Maintenance Amount,
the sum of $45,000,000 on April 14 in each of the years 2017 to 2021, inclusive,
and such principal amounts of the Notes, together with interest thereon to the
prepayment dates, shall become due on such prepayment dates; provided that upon
any partial prepayment of the Notes pursuant to paragraphs 4B, 4D or 4E, or
purchase of the Notes pursuant to paragraph 4G, the principal amount of each
required prepayment of the Notes becoming due under this paragraph 4A on and
after the date of such prepayment or purchase shall be reduced in the same
proportion as the aggregate unpaid principal amount of the Notes is reduced as a
result of such prepayment or purchase. The remaining principal amount of the
Notes, together with interest accrued thereon, shall become due on the maturity
date of the Notes.
4B.    Optional Prepayment With Yield-Maintenance Amount. The Notes shall be
subject to prepayment, in whole at any time or from time to time in part (in a
minimum amount of $5,000,000 and in integral multiples of $100,000) at the
option of the Issuers, at 100% of the principal amount so prepaid plus interest
thereon to the prepayment date and the Yield-Maintenance Amount, if any, with
respect to each Note.
4C.    Notice of Optional Prepayment. The Issuers shall give the holder of each
Note irrevocable written notice of any prepayment pursuant to paragraph 4B not
less than 10 Business Days prior to the prepayment date, specifying such
prepayment date and the principal amount of the Notes, and of the Notes held by
such holder, to be prepaid on such date and stating that such prepayment is to
be made pursuant to paragraph 4B. Notice of prepayment having been given as
aforesaid, the principal amount of the Notes specified in such notice, together
with interest thereon to the prepayment date and together with the
Yield-Maintenance Amount, if any, with respect thereto, shall become due and
payable on such prepayment date. The Issuers shall, on or before the day on
which it gives written notice of any prepayment pursuant to paragraph 4B, give
telephonic notice of the principal amount of the Notes to be prepaid and the
prepayment date to each Significant Holder which shall have designated a
recipient of such notices in the Purchaser Schedule attached hereto or by notice
in writing to the Issuers.

6

--------------------------------------------------------------------------------




4D.    Offer to Prepay upon Sale of Assets.
(a)    (a)    Notice and Offer. In the event the Company or any of its Domestic
Subsidiaries receives (x) Net Cash Proceeds from any Asset Disposition (other
than from a sale or disposal of the types described in clauses (a) and (b) of
paragraph 6E) or (y) Net Cash Proceeds from any casualty insurance policies or
eminent domain, condemnation or similar proceeding (a “Casualty Event”) that,
with respect to clauses (x) and (y), results in Net Cash Proceeds in excess of
$5,000,000 for any such single Asset Disposition (or series of related Asset
Disposition) or for any single Casualty Event or $20,000,000 for all such Asset
Dispositions or Casualty Events from the date hereof through the maturity date
of the Notes (each, a “Debt Prepayment Transfer”), the Company will, within ten
(10) days of the occurrence thereof, give written notice of such Debt Prepayment
Transfer to each holder of Notes. Subject to any required pro rata sharing of
such Net Cash Proceeds with the holders of other Senior Debt in accordance with
the terms of the Intercreditor Agreement and subject to the right of
reinvestment set forth in the proviso below, such written notice shall (i)
contain, and such written notice shall constitute, an irrevocable offer (the
“Transfer Prepayment Offer”) to prepay, at the election of each holder, a
portion of the Notes held by such holder equal to such holder’s Ratable Portion
of the Net Cash Proceeds in respect of such Debt Prepayment Transfer, together
with interest on the amount to be so prepaid accrued to the Transfer Prepayment
Date and (ii) shall specify a date (the “Transfer Prepayment Date”) that is not
less than thirty (30) days and not more than sixty (60) days after the date of
such notice on which such prepayment is to be made. If the Transfer Prepayment
Date shall not be specified in such notice, the Transfer Prepayment Date shall
be the Business Day that falls on or next following the fortieth (40th) day
after the date of such notice; provided that the Issuers shall not be required
to make a Transfer Prepayment Offer with respect to Net Cash Proceeds from any
Debt Prepayment Transfer to the extent such Net Cash Proceeds are reinvested in
assets then used or usable in the business of the Issuers and its Subsidiaries
within 180 days following receipt thereof or committed to be reinvested pursuant
to a binding contract prior to the expiration of such 180-day period and are
actually reinvested within 360 days following receipt thereof.
(b)    (b)    Acceptance and Rejection. To accept such Transfer Prepayment
Offer, a holder of Notes shall cause a notice of such acceptance to be delivered
to the Company not later than fifteen (15) days after the date of such written
notice from the Company, provided, that failure to accept such offer in writing
within fifteen (15) days after the date of such written notice shall be deemed
to constitute a rejection of the Transfer Prepayment Offer. If a Transfer
Prepayment Offer is rejected or deemed to have been rejected, the Company may
apply the amount that was the subject of such Transfer Prepayment Offer to
prepay other Senior Debt.
(c)    (c)    Payment. If accepted by any holder of a Note, such offered
prepayment (equal to or not less than such holder’s Ratable Portion of the Net
Cash Proceeds in respect of such Debt Prepayment Transfer) shall be due and
payable on the Transfer Prepayment Date. Such offered prepayment shall be made
at one hundred percent (100%) of the principal amount of such Notes being so
prepaid, together with interest on such

7

--------------------------------------------------------------------------------




principal amount then being prepaid accrued to the Transfer Prepayment Date,
but, in any case, without any Yield-Maintenance Amount or any other premium.
(d)    (d)    Officer’s Certificate. Each offer to prepay the Notes pursuant to
this paragraph 4D shall be accompanied by an Officer’s Certificate, dated the
date of such offer, specifying (i) the Transfer Prepayment Date, (ii) the Net
Cash Proceeds in respect of the applicable Debt Prepayment Transfer, (iii) that
such offer is being made pursuant to this paragraph 4D, (iv) the principal
amount of each Note offered to be prepaid, (v) the interest that would be due on
each Note offered to be prepaid, accrued to the Transfer Prepayment Date, and
(vi) in reasonable detail, the nature of the Transfer giving rise to such Debt
Prepayment Transfer and certifying that no Default or Event of Default exists or
would exist after giving effect to the prepayment contemplated by such offer.
(e)    (e)    Notice Concerning Status of Holders of Notes. Promptly after each
Transfer Prepayment Date and the making of all prepayments contemplated on such
Transfer Prepayment Date under this paragraph 4D (and, in any event, within 30
days thereafter), the Company shall deliver to each then current holder of
Notes, if any, an Officer’s Certificate containing a list of the then current
holders of Notes (together with their addresses) and setting forth as to each
such holder the outstanding principal amount of Notes held by such holder at
such time, (in each case calculated after giving effect to the prepayments made
on such Transfer Prepayment Date).
4E.    Offer to Prepay upon Incurrence of Indebtedness.
(a)    (a)    Notice and Offer. In the event that the Company or any Subsidiary
(x) incurs Indebtedness not permitted pursuant to paragraph 6C (an “Unpermitted
Debt Incurrence”), or (y) issues any capital stock or other equity interests (an
“Equity Issuance”), the Company will, within ten (10) days after such
Unpermitted Debt Incurrence or Equity Issuance (as applicable), give written
notice of such Unpermitted Debt Incurrence or Equity Issuance to each holder of
Notes. Such written notice shall (i) contain, and such written notice shall
constitute, an irrevocable offer (the “Prepayment Offer”) to prepay, at the
election of each holder, a portion of the Notes held by such holder equal to
such holder’s Ratable Portion of the Net Cash Proceeds of such Unpermitted Debt
Incurrence or Equity Issuance, as the case may be, together with interest on the
amount to be so prepaid accrued to the Prepayment Date (subject to any required
pro rata sharing of such Net Cash Proceeds with the holders of other Senior Debt
in accordance with the terms of the Intercreditor Agreement) and (ii) shall
specify a date (the “Prepayment Date”) that is not less than thirty (30) days
and not more than sixty (60) days after the date of such notice on which such
prepayment is to be made; provided, however, that no such Prepayment Offer shall
be required to be made in respect of any Equity Issuance if, at the time such
Equity Issuance is consummated, no loan agreement, credit agreement, note
purchase agreement, promissory note or other similar documentation evidencing
any Senior Debt, similarly requires that such Senior Debt be repaid or prepaid
in connection with any such Equity Issuance. If the Prepayment Date shall not be
specified in such notice, the Prepayment Date shall be the

8

--------------------------------------------------------------------------------




Business Day that falls on or next following the fortieth (40th) day after the
date of such notice.
(b)    (b)    Acceptance and Rejection. To accept such Prepayment Offer, a
holder of Notes shall cause a notice of such acceptance to be delivered to the
Company not later than fifteen (15) days after the date of such written notice
from the Company, provided, that failure to accept such offer in writing within
fifteen (15) days after the date of such written notice shall be deemed to
constitute a rejection of the Prepayment Offer. If a Prepayment Offer is
rejected or deemed to have been rejected, the Company may apply the amount that
was the subject of such Prepayment Offer to prepay other Senior Debt.
(c)    (c)    Payment. If accepted by any holder of a Note, such offered
prepayment (equal to or not less than such holder’s Ratable Portion of the Net
Cash Proceeds of such Unpermitted Debt Incurrence or the Net Cash Proceeds of
such Equity Issuance, as the case may be) shall be due and payable on the
Prepayment Date. Such offered prepayment shall be made at one hundred percent
(100%) of the principal amount of such Notes being so prepaid, together with
interest on such principal amount then being prepaid accrued to the Prepayment
Date, but, in any case, without any Yield-Maintenance Amount or any other
premium.
(d)    (d)    Officer’s Certificate. Each offer to prepay the Notes pursuant to
this paragraph 4E shall be accompanied by an Officer’s Certificate, dated the
date of such offer, specifying (i) the Prepayment Date, (ii) the Net Cash
Proceeds of such Unpermitted Debt Incurrence or the Net Cash Proceeds of such
Equity Issuance, as applicable, (iii) that such offer is being made pursuant to
this paragraph 4E, (iv) the principal amount of each Note offered to be prepaid,
and (v) the interest that would be due on each Note offered to be prepaid,
accrued to the Prepayment Date and certifying that no Default or Event of
Default exists or would exist after giving effect to the prepayment contemplated
by such offer (other than, if applicable, the Event of Default arising under
paragraph 7A(v) as a result of the breach by the Issuers of paragraph 6C in
connection with the Unpermitted Debt Incurrence).
(e)    (e)    Notice Concerning Status of Holders of Notes. Promptly after each
Prepayment Date and the making of all prepayments contemplated on such
Prepayment Date under this paragraph 4E (and, in any event, within 30 days
thereafter), the Company shall deliver to each then current holder of Notes, if
any, an Officer’s Certificate containing a list of the then current holders of
Notes (together with their addresses) and setting forth as to each such holder
the outstanding principal amount of Notes held by such holder at such time, (in
each case calculated after giving effect to the prepayments made on such
Prepayment Date).
(f)    (f)    Continuing Default. Nothing contained in this paragraph 4E shall
be deemed to constitute a consent to, or waiver of any Default or Event of
Default arising under this Agreement as a result of, any Unpermitted Debt
Incurrence. Any Default or Event of Default arising from such Unpermitted Debt
Incurrence shall be deemed to be continuing following any Prepayment Offer (and
any related prepayment of the Notes in connection

9

--------------------------------------------------------------------------------




therewith) made in connection with such Unpermitted Debt Incurrence, regardless
of whether such Prepayment Offer is accepted or rejected by any holder of Notes.
4F.    Partial Payments Pro Rata. Upon any partial prepayment of the Notes
pursuant to paragraph 4A or 4B, the principal amount so prepaid shall be
allocated to all Notes at the time outstanding in proportion to the respective
outstanding principal amounts thereof.
4G.    Retirement of Notes. The Issuers shall not, and shall not permit any of
their Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in
part prior to their stated final maturity (other than by prepayment pursuant to
paragraphs 4A, 4B, 4D or 4E or upon acceleration of such final maturity pursuant
to paragraph 7A), or purchase or otherwise acquire, directly or indirectly,
Notes held by any holder unless such Issuer or such Subsidiary or Affiliate
shall have offered to prepay or otherwise retire or purchase or otherwise
acquire, as the case may be, the same proportion of the aggregate principal
amount of Notes held by each other holder of Notes at the time outstanding upon
the same terms and conditions. Any Notes so prepaid or otherwise retired or
purchased or otherwise acquired by the Issuers or any of their Subsidiaries or
Affiliates shall be promptly canceled and shall not be deemed to be outstanding
for any purpose under this Agreement.
5.
AFFIRMATIVE COVENANTS.

5A.    Financial Statements. The Company covenants that it will deliver to each
Significant Holder in duplicate:
(i)    as soon as practicable and in any event within 45 days after the end of
each quarterly period (other than the last quarterly period) in each fiscal
year, consolidated statements of income, cash flows and changes in financial
position of the Company and its Subsidiaries for the period from the beginning
of the current fiscal year to the end of such quarterly period, and a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such quarterly period, setting forth in each case in comparative form figures
for the corresponding period in the preceding fiscal year, all in reasonable
detail and satisfactory in form to the Required Holder(s) and certified by an
authorized financial officer of the Company, subject to changes resulting from
year-end adjustments; provided, however, that delivery pursuant to clause (iii)
below of copies of the Quarterly Report on Form 10-Q of the Company for such
quarterly period filed with the SEC shall be deemed to satisfy the requirements
of this clause (i);
(ii)    as soon as practicable and in any event within 90 days after the end of
each fiscal year, consolidated statements of income, cash flows and changes in
financial position for the Company and its Subsidiaries for such year, and a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such year, setting forth in each case in comparative form corresponding
consolidated figures from the preceding annual audit, all in reasonable detail
and satisfactory in form to the Required Holder(s) and, as to the consolidated
statements, reported on by independent public accountants of recognized national
standing selected by the Company whose report shall be without limitation as to
the scope of the audit and satisfactory in substance to the Required Holder(s);
provided, however, that delivery pursuant to clause (iii) below of copies of the
Annual Report on Form

10

--------------------------------------------------------------------------------




10-K of the Company for such fiscal year filed with the SEC shall be deemed to
satisfy the requirements of this clause (ii);
(iii)    promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
SEC, or with any national securities exchange, or distributed by the Company to
its shareholders generally, as the case may be, it being agreed that the
requirements of this subsection may be satisfied by the delivery of the
applicable reports, statements or other materials to the SEC to the extent that
such reports, statements or other materials are available to each Significant
Holder on EDGAR;
(iv)    promptly upon receipt thereof, a copy of each other report submitted to
the Company or any Subsidiary by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Company or any
Subsidiary;
(v)    as soon as available and in any event within 60 days after the end of
each fiscal year of the Company, a forecasted income statement, balance sheet,
and statement of cash flows for the following fiscal year, provided that, the
Company shall not be required to deliver such financial statements so long as
the Company is not required to provide such information to any other lender,
whether pursuant to the SunTrust Agreement or otherwise;
(vi)    promptly upon receipt thereof, a copy of any notice (including notices
of default or acceleration) received from any lender, creditor, holder,
administrative agent or trustee under or with respect to the SunTrust Agreement,
the MetLife NPA, the Existing Note Purchase Agreement or the SunTrust Loan
Facility Agreement (excluding notices sent to any such Person in the ordinary
course of administration of a credit facility, such as information relating to
pricing, fees and borrowing availability); and
(vii)    with reasonable promptness, such other information and documents as
such Significant Holder may reasonably request.
Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each Significant Holder an Officer’s
Certificate demonstrating (with computations in reasonable detail) compliance by
the Company and its Subsidiaries with the provisions of paragraphs 6A and 6B and
stating that there exists no Event of Default or Default, or, if any Event of
Default or Default exists, specifying the nature and period of existence thereof
and what action the Company proposes to take with respect thereto. Together with
each delivery of financial statements required by clause (ii) above, the Company
will deliver to each Significant Holder a certificate of such accountants
stating that, in making the audit necessary for their report on such financial
statements, they have obtained no knowledge of any Event of Default or Default,
or, if they have obtained knowledge of any Event of Default or Default,
specifying the nature and period of existence thereof. Such accountants,
however, shall not be liable to anyone by reason of their failure to obtain
knowledge of any Event of Default or Default which would not be disclosed in the
course of an audit conducted in accordance with generally accepted auditing
standards.

11

--------------------------------------------------------------------------------




5B.    Information Required by Rule 144A. The Issuers covenant that they will,
upon the request of the holder of any Note, provide such holder, and any
qualified institutional buyer designated by such holder, such financial and
other information as such holder may reasonably determine to be necessary in
order to permit compliance with the information requirements of Rule 144A under
the Securities Act in connection with the resale of Notes, except at such times
as the Issuers are subject to the reporting requirements of section 13 or 15(d)
of the Exchange Act. For the purpose of this paragraph 5B, the term “qualified
institutional buyer” shall have the meaning specified in Rule 144A under the
Securities Act.
5C.    Inspection of Property. The Company shall permit the representatives of
each Significant Holder that is an Institutional Investor:
No Default -- if no Default or Event of Default then exists, at the expense of
such Significant Holder and upon reasonable prior notice to the Company, to
visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
Default -- if a Default or Event of Default then exists, at the expense of the
Company to visit and inspect any of the offices or properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.
5D.    Corporate Existence, Etc. Subject to paragraph 6K, each Issuer will at
all times preserve and keep in full force and effect its organizational
existence. Subject to paragraphs 6E and 6K, the Company will at all times
preserve and keep in full force and effect the organizational existence of each
of its Subsidiaries and all rights and franchises of the Company and its
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise would not, individually or in the aggregate, have
a Material Adverse Effect.
5E.    Payment of Taxes and Claims. The Company will and will cause each of its
Subsidiaries to file all tax returns required to be filed in any jurisdiction
and to pay and discharge all taxes shown to be due and payable on such returns
and all other taxes, assessments, governmental charges, or levies imposed on
them or any of their properties, assets, income or franchises, to the extent
such taxes and assessments have become due and payable and before they have
become delinquent and all claims for which sums have become due and payable that
have or might become a Lien on properties or assets of the Company or any
Subsidiary, provided that neither the Company nor any Subsidiary need pay any
such tax or assessment or claims if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith

12

--------------------------------------------------------------------------------




and in appropriate proceedings, and the Company or a Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Company
or such Subsidiary or (ii) the nonpayment of all such taxes and assessments in
the aggregate could not reasonably be expected to have a Material Adverse
Effect.
5F.    Line of Business. The Company will not, and will not permit any of its
Subsidiaries to, engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement.
5G.    Maintenance of Most Favored Lender Status. The Issuers hereby covenant
that if the Obligors shall enter into any credit facility or loan agreement or
any amendment thereof (including, without limitation, any amendment to the
SunTrust Agreement, the MetLife NPA or the Existing Note Purchase Agreement)
pursuant to which the credit commitments available to the Obligors, individually
or in the aggregate to one or more of the Obligors under such credit facility or
loan agreement, and/or outstanding principal indebtedness incurred thereunder or
in respect thereof equals or exceeds $25,000,000 and which provides for the
benefit of the lenders thereunder any covenants which are more favorable to such
lenders than the covenants provided for in paragraphs 5 or 6 hereof for the
benefit of the holders of the Notes then, and in each and any such event, the
covenants in this Agreement shall be and shall be deemed to be, notwithstanding
paragraph 11C and without any further action on the part of the Obligors or any
other Person being necessary or required, amended to afford the holders of the
Notes the same benefits and rights as such amendments, or other agreements,
provide the lenders thereof. The Issuers will promptly deliver to each holder of
Notes a copy of each such agreement or amendment, or any waiver or modification
thereof. Notwithstanding the foregoing, the Issuers agree to enter into such
documentation as the Required Holders may reasonably request to evidence the
amendments provided for in this paragraph 5G.
5H.    Covenant Relating to Domestic Subsidiaries. The Company will not permit
any Domestic Subsidiary or any other Domestic Controlled Affiliate to enter into
any Guarantee or otherwise become liable (including as a borrower or
co-borrower) in respect of the obligations under the SunTrust Agreement, the
SunTrust Loan Facility Agreement, the MetLife NPA, the Existing Note Purchase
Agreement or any other agreement providing for the incurrence of Senior Debt by
the Company or any Subsidiary, unless at the time of entering into such
Guarantee, such Domestic Subsidiary or Domestic Controlled Affiliate (a
“Subsidiary Guarantor”) contemporaneously therewith executes and delivers, to
each of the holders of the Notes (i) a duly authorized joinder agreement to the
Subsidiary Guarantee Agreement in the form of Annex 1 thereto (a “Joinder
Agreement”), (ii) a duly authorized joinder to the Intercreditor Agreement in
substantially the form of Schedule 1 thereto and (iii) a certificate of such
Domestic Subsidiary’s or Domestic Controlled Affiliate’s secretary or another
responsible officer certifying attached copies of such Domestic Subsidiary’s or
Domestic Controlled Affiliate’s constitutive documents and relevant resolutions,
and an opinion of counsel to such Person regarding the authorization, execution
and delivery of the joinder agreements in clauses (i) and (ii) hereof and their
enforceability, which opinion shall be satisfactory in all respects to the
Required Holders.

13

--------------------------------------------------------------------------------




5I.    Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA PATRIOT Act and Environmental Laws, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
5J.    Notices of Material Events. The Company will furnish to each Significant
Holder prompt written notice of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Company or any Subsidiary
which, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;
(c)    the occurrence of any event or any other development by which the Company
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental Liability
in excess of $10,000,000, (iii) receives notice of any claim with respect to any
Environmental Liability in excess of $10,000,000, or (iv) becomes aware of any
basis for any Environmental Liability in excess of $10,000,000 and in each of
the preceding clauses, which individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect, provided that, the Company
shall not be required to deliver such information set forth in this clause (c)
so long as the Company is not required to provide such information to any other
lenders, whether pursuant to the SunTrust Agreement or otherwise;
(d)    the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and
(e)    any other development known to the Company that results in, or could
reasonably be expected to result in, a Material Adverse Effect.
Each notice delivered under this Paragraph 5J shall be accompanied by a written
statement of a Responsible Officer setting forth in reasonable details a
description of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
5K.    Payment of Obligations. The Company will, and will cause each of its
Subsidiaries to, pay and discharge at or before maturity, all of its obligations
and liabilities before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested

14

--------------------------------------------------------------------------------




in good faith by appropriate proceedings, (b) the Company or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
5L.    Books and Records. The Company will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of the Company in conformity with GAAP.
5M.    Maintenance of Properties; Insurance. The Company will, and will cause
each of its Subsidiaries to, (a) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (b) maintain with financially sound and reputable insurance
companies, insurance (including self-insurance in amounts not exceeding the
customary amounts maintained by similarly situated companies and for which
adequate reserves are maintained) with respect to its properties and business,
and the properties and business of its Subsidiaries, against loss or damage of
the kinds customarily insured against by companies in the same or similar
businesses operating in the same or similar locations. In addition, and not in
limitation of the foregoing, the Company shall maintain and keep in force
insurance coverage on its inventory, as is consistent with best industry
practices.
5N.    Covenant Relating to Foreign Subsidiaries.
(a)    The Company may acquire or form additional Foreign Subsidiaries; provided
that, if the aggregate EBITDA attributable to all Foreign Subsidiaries whose
stock has not been pledged to secure the Notes pursuant to this paragraph 5N for
the most recently ended twelve month period exceeds twenty percent (20%) of
Consolidated EBITDA for the most recently ended twelve month period (the
“Foreign Pledge Date”), the Company (i) shall notify the holders of the Notes
thereof, (ii) subject to any required intercreditor arrangements entered into
between the holders of the Notes and all other creditors of the Company having a
similar covenant with the Company in order to accomplish any required equal
sharing of such pledged collateral (as provided in the penultimate sentence
hereof), deliver stock certificates and related pledge agreements, in form
satisfactory to a collateral agent acceptable to the Required Holders,
evidencing the pledge of 66% (or such greater percentage which would not result
in material adverse tax consequences) of the issued and outstanding capital
stock (or other similar equity interests) entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
capital stock (or other similar equity interests) not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) of one or more Foreign
Subsidiaries directly owned by the Company or any Domestic Subsidiary to secure
the obligations under and in respect of the Notes to the extent necessary such
that, after giving effect to such pledge, the EBITDA attributable to all Foreign
Subsidiaries whose capital stock (or other similar equity interests) has not
been pledged to secure such obligations pursuant to this paragraph 5N for the
most recently ended twelve

15

--------------------------------------------------------------------------------




month period does not exceed twenty percent (20%) of Consolidated EBITDA for the
most recently ended twelve month period, and (iii) cause such Foreign Subsidiary
whose stock is pledged pursuant to the immediately preceding clause (ii) to
deliver simultaneously therewith similar documents applicable to such Foreign
Subsidiary of the type described in paragraphs 3A(iii) to 3A(vi), inclusive, and
such other documents as may be reasonably requested by the Required Holders; and
provided, further, that in no event shall any such Foreign Subsidiary be
required to enter into a Guarantee or a Joinder Agreement or otherwise guarantee
any of the obligations under or in respect of the Notes, except to the extent
that any such Foreign Subsidiary enters into any Guarantee of the obligations
under the SunTrust Agreement, the SunTrust Loan Facility Agreement, the MetLife
NPA or the Existing Note Purchase Agreement. Upon the occurrence of the Foreign
Pledge Date, the Company will be required to comply with the terms of this
paragraph 5N within thirty (30) days after any new Foreign Subsidiary is
acquired or formed. Upon the occurrence of the Foreign Pledge Date and within a
reasonable time thereafter, the holders of the Notes shall enter into an
intercreditor agreement, in form and substance satisfactory to the Required
Holders, with all other creditors of the Company having a similar covenant with
the Company. For purposes hereof, the “EBITDA” attributable to any such Foreign
Subsidiary shall be determined in a manner consistent with the method for
determining Consolidated EBITDA, but on a non-consolidated basis.
(b)    Notwithstanding anything to the contrary in this Agreement, (i) the
Merger Sub shall not be required to become a Subsidiary Guarantor or to execute
the Subsidiary Guarantee Agreement, provided that Merger Sub is merged into
Progressive Finance on the Date of Closing, with Progressive Finance being the
surviving entity of such merger, in accordance with the Closing Date Acquisition
Agreement and Progressive Finance complies with all requirements to become an
Obligor in accordance with paragraph 5H hereof, (ii) none of Aaron Rents Puerto
Rico or the Blocker Corporations shall be required to become Subsidiary
Guarantor or to execute the Subsidiary Guarantee Agreement, subject to
compliance with paragraph 6O hereof.
5O.    Post-Closing Covenant. Within ten (10) Business Days after the Date of
Closing (or such later date as the Required Holders agree), the Company shall
cause each of the Progressive Finance Subsidiaries to become a Subsidiary
Guarantor by complying with the requirements of paragraph 5H with respect to
such Progressive Finance Subsidiary and executing a joinder to the Intercreditor
Agreement in substantially the form of Schedule 1 thereto.
6.
NEGATIVE COVENANTS.

So long as any Note or amount owing under this Agreement shall remain unpaid,
each Issuer covenants as follows that:
6A.    Fixed Charges Coverage Ratio. The Company will not permit the
Consolidated Fixed Charge Coverage Ratio to be less than 2.00 to 1.00.
6B.    Total Debt to EBITDA Ratio. The Company will not, at any time, permit the
Total Debt to EBITDA Ratio to be greater than 3.00 to 1.00.

16

--------------------------------------------------------------------------------




6C.    Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:
(b)    Indebtedness created pursuant to this Agreement and the Notes;
(c)    Indebtedness of the Company owing to any Obligor and of any Subsidiary
owing to any Obligor;
(d)    Indebtedness of the Company or any Subsidiary incurred after the Date of
Closing to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capitalized Lease Obligations and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof; provided, that such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvements or extensions, renewals, and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof; provided, further, that the aggregate principal amount of such
Indebtedness does not exceed $60,000,000 at any time outstanding and that the
aggregate principal amount of such Indebtedness incurred by Foreign
Subsidiaries, together with the principal amount of Indebtedness permitted to be
incurred under clause (e) below, does not at any time exceed 20% of the total
assets of the Company and its Subsidiaries measured on a consolidated basis in
accordance with GAAP as of the end of the immediately preceding fiscal quarter
for which financial statements have been delivered (giving pro forma effect to
such acquisition);
(e)    Guarantees by the Company of Indebtedness of any other Obligor and
Guarantees by any Obligor of Indebtedness of the Company or any other Obligor;
(f)    unsecured Indebtedness of Foreign Subsidiaries (whether such Indebtedness
represents loans made by the Company or any of its Subsidiaries or by a third
party) so long as after giving effect to the incurrence of such Indebtedness on
a pro forma basis, (i) the Total Debt to EBITDA Ratio measured as of the last
day of the most recently ended fiscal quarter for which financial statements
have been delivered does not exceed the maximum threshold then permitted under
paragraph 6B, (ii) no Default or Event of Default has occurred and is
continuing, or would result therefrom and (iii) the aggregate principal amount
of such Indebtedness, together with the aggregate principal amount of
Indebtedness permitted to be incurred under clause (c) above, does not exceed
20% of the total assets of the Company and its Subsidiaries measured on a
consolidated basis in accordance with GAAP as of the end of the immediately
preceding fiscal quarter for which financial statements have been delivered
(giving effect to any Acquisition financed with such Indebtedness on a pro forma
basis);
(g)    Guarantees by the Company of Indebtedness of certain franchise operators
of the Company, provided such Guarantees are given by the Company in connection
with (1) loans made pursuant to the terms of the SunTrust Loan Facility
Agreement or (2) loans made pursuant to the terms of any other unsecured loan
facility agreements with terms

17

--------------------------------------------------------------------------------




reasonably acceptable to the Required Holders entered into after the date hereof
in an aggregate principal amount not to exceed $50,000,000 at any time
outstanding;
(h)    Endorsed negotiable instruments for collection in the ordinary course of
business;
(i)    Guarantees by the Company of Indebtedness of Foreign Subsidiaries
permitted by clause (e) above;
(j)    Indebtedness existing on the Date of Closing and set forth on Schedule 6C
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;
(k)    Indebtedness under the SunTrust Agreement and the SunTrust Loan Facility
Agreement;
(l)    Indebtedness in respect of Private Placement Debt in respect of the
Existing Note Purchase Agreement and the MetLife NPA in an aggregate principal
amount not to exceed $200,000,000 at any time, together with, (i) so long as no
Default or Event of Default has occurred and is continuing, or would result
therefrom, amendments, extensions, renewals, refinancings and replacements of
any such Indebtedness that do not (A) increase the outstanding principal amount
thereof or shorten the maturity or the weighted average life thereof, (B) have
financial and other terms that are materially more onerous in the aggregate than
the terms set forth in this Agreement and do not have defaults, rights or
remedies more burdensome in the aggregate to the obligors thereunder than the
Indebtedness under this Agreement and (C) include an obligor that is not an
Obligor and (ii) Guarantees of such Indebtedness by any Subsidiaries of the
Company (so long as such Subsidiaries are Obligors hereunder); and
(m)    any other unsecured Indebtedness of the Company or any Domestic
Subsidiary, so long as after giving effect to the incurrence of such
Indebtedness on a pro forma basis, (w) the Total Debt to EBITDA Ratio measured
as of the last day of the most recently ended fiscal quarter for which financial
statements have been delivered does not exceed the maximum threshold then
permitted under paragraph 6B, (x) no Default or Event of Default has occurred
and is continuing, or would result therefrom, (y) the terms of such Indebtedness
are not on financial and other terms that are materially more onerous in the
aggregate than the Indebtedness under this Agreement and do not have defaults,
rights or remedies more burdensome in the aggregate to the obligors thereunder
than the Indebtedness under this Agreement and (z) such Indebtedness does not
include an obligor that is not an Obligor.
6D.    Liens. The Company will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien on any of its assets or
property now owned or hereafter acquired, except:

18

--------------------------------------------------------------------------------




(a)    Liens on any property or asset of the Company or any Subsidiary existing
on the Date of Closing set forth on Schedule 6D; provided, that such Lien shall
not apply to any property or asset of the Company or any Subsidiary not
encumbered thereby on the date hereof;
(b)    Liens for taxes, assessments, governmental charges or levies, statutory
Liens of landlords and Liens of carriers, warehousemen, mechanics and
materialmen and other similar Liens, in each case, incurred in the ordinary
course of business for sums not yet due or the payment of which is not at the
time required by paragraph 5E;
(c)    Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business (i) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, or (ii) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than leases providing for Capitalized Lease Obligations),
performance bonds, purchase, construction or sales contracts or other similar
obligations, in each case not incurred or made in connection with the borrowing
of money, the obtaining of advances or credit or the payment of a deferred
purchase price, and which do not, in the aggregate, materially detract from the
value of the Company’s property or assets or impair the use thereof or operation
of its business;
(d)    Liens on property or assets of the Company or any Subsidiary securing
obligations of such Obligor or Subsidiary to the Company or a Wholly Owned
Subsidiary of the Company;
(e)    Liens on insurance policies owned by the Company on the lives of its
officers securing policy loans obtained from the insurers under such policies,
provided that (i) the aggregate amount borrowed on each policy shall not exceed
the loan value thereof, and (ii) the Company shall not incur any liability to
repay any such loans;
(f)    Liens in respect of purchase money obligations in any fixed or capital
assets to secure the purchase price or the cost of construction or improvement
of such fixed or capital assets or to secure Indebtedness incurred solely for
the purpose of financing the acquisition, construction or improvement of such
fixed or capital assets (including Liens securing any Capitalized Lease
Obligations); provided, that (i) such Lien secures Indebtedness permitted by
paragraph 6C(c), (ii) such Lien attaches to such asset concurrently or within 90
days after the acquisition, improvement or completion of the construction
thereof; (iii) such Lien does not extend to any other asset; and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets together with all interest, fees and
costs incurred in connection therewith;
(g)    Liens (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Company, (ii) existing on any asset of any Person at
the time such Person is merged with or into the Company or any Subsidiary of the
Company or (iii) existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary of the Company; provided, that any such Lien was not
created in contemplation of any of the foregoing and

19

--------------------------------------------------------------------------------




any such Lien secures only those obligations which it secures on the date that
such Person becomes a Subsidiary or the date of such merger or the date of such
acquisition;
(h)    Liens on shares of stock or other equity interests of any Foreign
Subsidiary, only to the extent that the Notes and the obligations relating
thereto are secured pari passu with any other Indebtedness or obligations
secured thereby;
(i)    judgment Liens not giving rise to an Event of Default or Liens created by
or existing from any litigation or legal proceedings that are currently being
contested in good faith for which adequate reserves have been established;
(j)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of any Obligor or any Subsidiary;
(k)    other Liens incidental to the conduct of the business of any Obligor or
any Subsidiary or the ownership of its property and assets which were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit, and which do not in the aggregate materially detract from the value
of its property or assets or materially impair the use thereof in the operation
of its business; and
(l)    extensions, renewals, or replacements of any Lien referred to above in
subparagraphs (a), (b), (c), (e), (f), (g), (i) and (j) of this paragraph 6D;
provided, that the principal amount of the Indebtedness secured thereby is not
increased and that any such extension, renewal or replacement is limited to the
assets originally encumbered thereby.
6E.    Sale of Assets. The Company will not, and will not permit any of its
Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose of,
any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s common stock or other equity interests to any Person other than an
Obligor (or to qualify directors if required by applicable law) (any such
transaction, an “Asset Disposition”), except (a) the sale or other disposition
for fair market value of obsolete or worn out property or other property not
necessary for operations, disposed of in the ordinary course of business; (b)
the sale, lease or other disposition of inventory and Permitted Investments in
the ordinary course of business, (c) sales and dispositions permitted under
paragraph 6K and sale and leaseback transactions permitted under paragraph 6M,
(d) the sale of a store (and related assets) owned by the Company to a
franchisee of the Company, and (e) other sales of assets not to exceed
$100,000,000 in book value in the aggregate for all such sales, provided that,
with respect to any such Asset Dispositon (other than sales and disposals of the
types described in the foregoing clauses (a) and (b)), (i) no Event of Default
shall have occurred and be continuing at the time of, or result from, any such
transaction and (ii) the Company shall make a Transfer Prepayment Offer to the
extent required by paragraph 4D in connection with such transaction.

20

--------------------------------------------------------------------------------




6F.    Restricted Payments. The Company will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its stock or other equity interests, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, retirement, defeasance or other
acquisition of, any shares of common stock or other equity interests or
Indebtedness subordinated to the obligations of the Issuers under the Notes or
any options, warrants, or other rights to purchase such common stock or other
equity interests or such subordinated Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends payable by
the Company solely in shares of any class of its common stock, (ii) Restricted
Payments made by any Subsidiary to any Obligor, (iii) the payment by the Company
or any Subsidiary thereof of the “Merger Consideration” (as such term is defined
in the Closing Date Acquisition Agreement) to the holders of record of any
“Company Units” (as such term is defined in the Closing Date Acquisition
Agreement) and the payment by the Company or any Subsidiary thereof of the
“Blocker Merger Consideration” (as such term is defined in the Closing Date
Acquisition Agreement) to the “Blocker Owners” (as such term is defined in the
Closing Date Acquisition Agreement), in each case pursuant to the terms of the
Closing Date Acquisition Documents, and (iv) other Restricted Payments made by
the Company in cash so long as (x) no Default or Event of Default has occurred
and is continuing or would result therefrom and (y) after giving effect to the
payment thereof on a pro forma basis, the Company and its Subsidiaries would be
in compliance with the financial covenants in paragraphs 6A and 6B measured as
of the last day of the most recently ended fiscal quarter for which financial
statements are required to have been delivered hereunder.
6G.    Restricted Investments. The Company will not, and will not permit any of
its Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Wholly Owned Subsidiary prior to such merger),
any common stock or other equity interests, evidence of Indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, or make or
permit to exist any investment or any other interest in, any other Person (all
of the foregoing being collectively called “Investments”), or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person that constitute a business unit, or create or form any
Subsidiary, except:
(a)    Permitted Investments;
(b)    Permitted Acquisitions;
(c)    Investments made by any Obligor in any other Obligor;
(d)    loans or advances in the ordinary course of business to officers,
stockholders and directors provided that the aggregate amount of all such loans
does not exceed $2,000,000 at any time outstanding;
(e)    loans to franchise operators and owners of franchises acquired or funded
pursuant to the SunTrust Loan Facility Agreement and the other credit facility
agreements referenced in paragraph 6C(f);

21

--------------------------------------------------------------------------------




(f)    Guarantees permitted under paragraph 6C(f);
(g)    loans to, and other investments in, Foreign Subsidiaries; provided that
the aggregate amount of such outstanding loans to and investments in such
Foreign Subsidiaries, together with the aggregate principal amount of
Indebtedness permitted to be incurred under clauses (c) and (e) of paragraph 6C,
does not exceed 20% of the total assets of the Company and its Subsidiaries
measured on a consolidated basis in accordance with GAAP as of the end of the
immediately preceding fiscal quarter for which financial statements have been
delivered (giving pro forma effect to any Acquisition financed with such
Indebtedness);
(h)    the acquisition or ownership of stock, obligations or securities received
in settlement of debt (created in the ordinary course of business) owing to the
Company or any Subsidiary;
(i)    Investments (other than Permitted Investments) existing on the date
hereof and set forth on Schedule 6G (including Investments in Subsidiaries);
(j)    Investments in investment grade corporate bonds and variable rate demand
notes having a rating of BBB+ (or the equivalent) or higher, at the time of
acquisition thereof, from S&P or Moody’s Investors Service, Inc. and in either
case maturing within two years from the date of acquisition thereof in an
aggregate amount not to exceed $125,000,000 at any time; and
(k)    other Investments not to exceed $75,000,000 in the aggregate at any time.
6H.    Restrictive Agreements. The Company will not, and will not permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Company or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its common stock or other equity interests, to make or repay
loans or advances to the Company or any other Subsidiary, to Guarantee
Indebtedness of the Company or any other Subsidiary or to transfer any of its
property or assets to the Company or any Subsidiary of the Company; provided,
that (i) the foregoing shall not apply to restrictions or conditions imposed by
law or by this Agreement, the MetLife NPA, the SunTrust Agreement, the SunTrust
Loan Facility Agreement, or the Existing Note Purchase Agreement (or any other
indenture, note purchase agreement or loan agreement in connection with any
permitted refinancing of the Indebtedness under the SunTrust Agreement, the
SunTrust Loan Facility Agreement, the MetLife NPA or the Existing Note Purchase
Agreement), (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is sold and such sale is permitted hereunder, (iii) clause (a)
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions and
conditions apply only to the property or assets securing such Indebtedness, and
(iv) clause (a) shall not apply to customary provisions in leases restricting
the assignment thereof.

22

--------------------------------------------------------------------------------




6I.    Amendments to Material Documents. The Company will not, and will not
permit any Subsidiary to, amend, modify or waive any of its rights in a manner
that would have a Material Adverse Effect under their respective certificates of
incorporation, bylaws or other organizational documents.
6J.    Accounting Changes. The Company will not, and will not permit any
Subsidiary to, (a) make any significant change in accounting treatment or
reporting practices other than those permitted by GAAP (each a “Permitted
Change”), provided that a Permitted Change will only be permitted to the extent
that no Event of Default would occur at the end of the fiscal quarter of the
Company in which such Permitted Change is to occur, or at the end of the next
succeeding fiscal quarter of the Company, in each case if such Permitted Change
were not to be made, or (b) change the fiscal year of the Company or of any
Subsidiary, except to change the fiscal year of a Subsidiary to conform its
fiscal year to that of the Company.
6K.    Fundamental Changes. The Company will not, and will not permit any
Subsidiary to, merge into or consolidate into any other Person, or permit any
other Person to merge into or consolidate with it, or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock or other equity interests of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired)
or liquidate or dissolve; provided, that (a) the Blocker Corporations may merge
or liquidate into any Obligor, provided that such Obligor is the survivor of
such merger, and (b) if at the time thereof and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing
(1) the Company or any Subsidiary may merge with a Person if the Company (or
such Subsidiary if the Company is not a party to such merger) is the surviving
Person, (2) any Subsidiary may merge into another Subsidiary or the Company;
provided, however, that if the Company is a party to such merger, the Company
shall be the surviving Person, provided, further, that if any Subsidiary to such
merger is an Obligor, the Obligor shall be the surviving Person, (3) any
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Company or to an Obligor, or (4) any
other Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution does not have a Material Adverse
Effect and such Subsidiary liquidates or dissolves into another Obligor or the
Company; provided, that any such merger involving a Person that is not a
Wholly-Owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by paragraph 6G.
6L.    Transactions with Affiliates. The Company will not, and will not permit
any of its Subsidiaries to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Company or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Company and its Wholly-Owned Subsidiaries not involving any
other Affiliates, (c) any Restricted Payment permitted by paragraph 6F and (d)
transactions permitted under paragraph 6G(d).

23

--------------------------------------------------------------------------------




6M.    Sale and Leaseback Transactions. The Company will not, and will not
permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred; provided, however, the Company may engage in such sale and
leaseback transactions so long as the aggregate fair market value of all assets
sold and leased back does not exceed $300,000,000 from and after the Date of
Closing.
6N.    Terrorism Sanctions Regulations. The Company will not and will not permit
any Controlled Entity (a) to become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or any Person
that is the target of sanctions imposed by the United Nations or by the European
Union, or (b) directly or indirectly to have any investment in or engage in any
dealing or transaction (including, without limitation, any investment, dealing
or transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder to be in violation
of any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions, or (c) to engage in any
activity that could subject such Person or any holder to sanctions under CISADA
or any similar law or regulation with respect to Iran or any other country that
is subject to U.S. Economic Sanctions.
6O.    Activities of Aaron Rents and Blocker Corporations.
(a)    Unless Aaron Rents Puerto Rico has become a Subsidiary Guarantor, the
Company will not permit Aaron Rents Puerto Rico to engage in any business or
activity other than (i) maintaining its existence and/or winding up its affairs
and (ii) activities related to the completion of any ongoing tax audit, and the
Company shall not, and shall not permit any Subsidiary to, make any additional
Investment in Aaron Rents Puerto Rico other than in connection with the business
and activities set forth in clauses (i) and (ii) above.
(b)    Unless a Blocker Corporation has become a Subsidiary Guarantor, the
Company will not permit such Blocker Corporation to engage in any business or
activity other than the following activities (i) maintaining its existence
and/or winding up its affairs, (ii) merging or liquidating into the Company or
another Subsidiary, with the Company or such Subsidiary being the survivor of
such merger or liquidation, and (iii) holding the membership interests of
Progressive Finance, and the Company shall not, and shall not permit any
Subsidiary to, make any additional Investment in either Blocker Corporation
other than in connection with the activities set forth in clauses (i), (ii) and
(iii) above.
7.
EVENTS OF DEFAULT.

7A.    Acceleration. If any of the following events shall occur and be
continuing for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
otherwise):

24

--------------------------------------------------------------------------------




(i)    the Issuers default in the payment of any principal of or
Yield-Maintenance Amount payable with respect to any Note or any fee that may be
due in connection with any of the matters specified in paragraph 11B(ii)(C) when
the same shall become due, either by the terms thereof or otherwise as herein
provided; or
(ii)    the Issuers default in the payment of any interest on any Note for more
than 3 Business Days after the date due; or
(iii)    (A) any Obligor or any Subsidiary defaults (whether as primary obligor
or as guarantor or other surety) in any payment of principal of or interest on
the SunTrust Agreement, the SunTrust Loan Facility Agreement, the Existing Note
Purchase Agreement or the MetLife NPA beyond any period of grace provided with
respect thereto, or the Obligors or any Subsidiary fail to perform or observe
any other agreement, term or condition contained in such agreements (or if any
other event thereunder or under any such agreement shall occur and be
continuing) and the effect of such failure or other event is to cause, or to
permit the holder or holders of such obligation (or a trustee on behalf of such
holder or holders) to cause, such obligation to become due prior to any stated
maturity, or any such obligation shall be declared to be due and payable, or
required to be prepaid or redeemed (other than a regularly scheduled required
prepayment or redemption), purchased or defeased, or any offer to prepay,
redeem, purchase, repurchase or defease such obligation shall be required to be
made (other than in respect of an event of the type requiring an offer to prepay
hereunder pursuant to paragraphs 4D or 4E), in each case prior to the stated
maturity thereof; or (B) any Obligor or any Subsidiary defaults (whether as
primary obligor or as guarantor or other surety) in any payment of principal of
or interest on Indebtedness or any Capitalized Lease Obligation, any obligation
under a conditional sale or other title retention agreement, any obligation
issued or assumed as full or partial payment for property whether or not secured
by a purchase money mortgage or any obligation under notes payable or drafts
accepted representing extensions of credit (other than, in each case in this
paragraph 7A(iii)(B), (x) the SunTrust Agreement, the SunTrust Loan Facility
Agreement, the Existing Note Purchase Agreement and the MetLife NPA, which are
addressed in paragraph 7A(iii)(A), and (y) any Indebtedness, Capitalized Lease
Obligations or other obligation in an aggregate principal amount that does not
exceed $20,000,000) beyond any period of grace provided with respect thereto, or
the Obligors or any Subsidiary fail to perform or observe any other agreement,
term or condition contained in any agreement under which any such obligation is
created (or if any other event thereunder or under any such agreement shall
occur and be continuing) and the effect of such failure or other event is to
cause, or to permit the holder or holders of such obligation (or a trustee on
behalf of such holder or holders) to cause, such obligation to become due prior
to any stated maturity, or any such obligation shall be declared to be due and
payable; or required to be prepaid or redeemed (other than a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase, repurchase or defease such obligation shall be
required to be made (other than in respect of an event of the type requiring an
offer to prepay hereunder pursuant to paragraphs 4D or 4E), in each case prior
to the stated maturity thereof; or

25

--------------------------------------------------------------------------------




(iv)    any representation or warranty made by or on behalf of any Obligor or by
any officer of any Obligor herein or in any other Financing Document or other
writing furnished in connection with or pursuant to this Agreement or the
transactions contemplated hereby shall be false in any material respect on the
date as of which made; or
(v)    the Issuers fail to perform or observe any agreement contained in
paragraph 6 or paragraphs 5A, 5D (solely with respect to either Issuer’s
existence), 5J(a) or 5O; or
(vi)    the Company or any other Obligor fails to perform or observe any other
agreement, term or condition contained herein or in any other Financing Document
and such failure shall not be remedied within 30 days after the earlier of (A)
any Responsible Officer obtaining actual knowledge thereof or (B) notice thereof
being given to the Issuers by any Purchaser; or
(vii)    the Company or any Subsidiary makes an assignment for the benefit of
creditors or is generally not paying its debts as such debts become due; or
(viii)    any decree or order for relief in respect of the Company, any Material
Subsidiary or, to the extent such action could reasonably be expected to have a
Material Adverse Effect, any other Subsidiary is entered under any bankruptcy,
reorganization, compromise, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law, whether now or hereafter in effect
(herein called the “Bankruptcy Law”), of any jurisdiction; or
(ix)    the Company, any Material Subsidiary or, to the extent such action could
reasonably be expected to have a Material Adverse Effect, any other Subsidiary
petitions or applies to any tribunal for, or consents to, the appointment of, or
taking possession by, a trustee, receiver, custodian, liquidator or similar
official of the Company, any Material Subsidiary or, to the extent such action
could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary, or of any substantial part of the assets of the Company, any
Material Subsidiary or, to the extent such action could reasonably be expected
to have a Material Adverse Effect, any other Subsidiary, or commences a
voluntary case under the Bankruptcy Law of the United States or any proceedings
relating to the Company, any Material Subsidiary or, to the extent such action
could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary under the Bankruptcy Law of any other jurisdiction; or
(x)    any such petition or application is filed, or any such proceedings are
commenced, against the Company, any Material Subsidiary or, to the extent such
action could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary and the Company, such Material Subsidiary or such Subsidiary (as
applicable) by any act indicates its approval thereof, consent thereto or
acquiescence therein, or an order, judgment or decree is entered appointing any
such trustee, receiver, custodian, liquidator or similar official, or approving
the petition in any such proceedings, and such order, judgment or decree remains
unstayed and in effect for more than 60 days; or

26

--------------------------------------------------------------------------------




(xi)    any order, judgment or decree is entered in any proceedings against the
Company decreeing the dissolution of the Company and such order, judgment or
decree remains unstayed and in effect for more than 60 days; or
(xii)    any order, judgment or decree is entered in any proceedings against the
Company or any Subsidiary decreeing a split-up of the Company or such Subsidiary
which requires the divestiture of assets representing a substantial part, or the
divestiture of the stock of a Subsidiary whose assets represent a substantial
part, of the consolidated assets of the Company and its Subsidiaries (determined
in accordance with GAAP) or which requires the divestiture of assets, or stock
of a Subsidiary, which shall have contributed a substantial part of the
consolidated net income of the Company and its Subsidiaries (determined in
accordance with GAAP) for any of the three fiscal years then most recently
ended, and such order, judgment or decree remains unstayed and in effect for
more than 60 days ( as used in this clause (xii), “substantial” shall mean in
excess of 20% of consolidated assets or consolidated net income, as the case may
be); or
(xiii)    any one or more judgments or orders in an aggregate amount in excess
of $20,000,000, to the extent such judgments or orders are not covered by
insurance for which coverage has been acknowledged by the insurance carrier, are
rendered against the Company, any Material Subsidiary or, to the extent such
action could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary and either (a) enforcement proceedings have been commenced by any
creditor upon any such judgments or orders or (b) within 30 days after entry
thereof, any such judgments or orders are not discharged or execution thereof
stayed pending appeal, or within 30 days after the expiration of any such stay,
any such judgments or orders are not discharged; or
(xiv)    (A) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (B) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of such proceedings, (C)
the aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $20,000,000, (D) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (E) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (F) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (A) through (F) above, either individually or together with
any other such event or events, could reasonably be expected to have a Material
Adverse Effect; or

27

--------------------------------------------------------------------------------




(xv)    a Change in Control shall occur or exist; or
(xvi)    any provision of the Subsidiary Guarantee Agreement shall for any
reason cease to be valid and binding on, or enforceable against any Subsidiary
Guarantor, or any Subsidiary Guarantor or other Obligor shall so state in
writing, or any Subsidiary Guarantor shall seek to terminate its Guarantee under
the Subsidiary Guarantee Agreement;
(xvii)    any other Financing Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of Notes and all other amounts owing under
the Financing Documents, ceases to be in full force and effect; or any Obligor
or any other Person contests in any manner the validity or enforceability of any
Financing Document; or any Obligor denies that it has any or further liability
or obligation under any Financing Document, or purports to revoke, terminate or
rescind any Financing Document, or an event of default occurs under any
Financing Document, other than this Agreement (after giving effect to any
applicable grace period);
then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, the holder of any Note (other than the Obligors or any of
their Subsidiaries or Affiliates) may at its option during the continuance of
such Event of Default, by notice in writing to the Issuers, declare such Note to
be, and such Note shall thereupon be and become, immediately due and payable at
par, together with interest accrued thereon, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Issuers, (b) if such event is an Event of Default specified in clause (viii),
(ix) or (x) of this paragraph 7A with respect to any Obligor, all of the Notes
at the time outstanding shall automatically become immediately due and payable,
together with interest accrued thereon and the Yield-Maintenance Amount, if any,
with respect to each Note, without presentment, demand, protest or notice of any
kind, all of which are hereby waived by the Issuers, on behalf of themselves and
the other Obligors, and (c) with respect to any event constituting an Event of
Default (including an event described in clause (a), above), the Required
Holder(s) may at its or their option, by notice in writing to the Issuers,
declare all of the Notes to be, and all of the Notes shall thereupon be and
become, immediately due and payable together with interest accrued thereon and
together with the Yield-Maintenance Amount, if any, with respect to each Note,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Issuers.
The Issuers acknowledge, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Issuers (except as herein specifically provided for) and that the
provision for payment of the Yield-Maintenance Amount by the Issuers in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.
7B.    Rescission of Acceleration. At any time after any or all of the Notes
shall have been declared immediately due and payable pursuant to paragraph 7A,
the Required Holder(s) may, by notice in writing to the Issuers, rescind and
annul such declaration and its consequences if (i) the Issuers shall have paid
all overdue interest on the Notes, the principal of and Yield-Maintenance
Amount, if any, payable with respect to any Notes which have become due
otherwise than by reason

28

--------------------------------------------------------------------------------




of such declaration, and interest on such overdue interest and overdue principal
and Yield-Maintenance Amount at the rate specified in the Notes, (ii) the
Issuers shall not have paid any amounts which have become due solely by reason
of such declaration, (iii) all Events of Default and Defaults, other than
non-payment of amounts which have become due solely by reason of such
declaration, shall have been cured or waived pursuant to paragraph 11C, and (iv)
no judgment or decree shall have been entered for the payment of any amounts due
pursuant to the Notes or this Agreement. No such rescission or annulment shall
extend to or affect any subsequent Event of Default or Default or impair any
right arising therefrom.
7C.    Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Issuers shall
forthwith give written notice thereof to the holder of each Note at the time
outstanding.
7D.    Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement and such Note by exercising such remedies as are available
to such holder in respect thereof under applicable law, either by suit in equity
or by action at law, or both, whether for specific performance of any covenant
or other agreement contained in this Agreement or in aid of the exercise of any
power granted in this Agreement. No remedy conferred in this Agreement upon the
holder of any Note is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy conferred herein or now or hereafter existing at law or in equity or by
statute or otherwise.
8.
REPRESENTATIONS, COVENANTS AND WARRANTIES.

Each Issuer represents, covenants and warrants as follows:
8A.    Organization; Authorization. Each Issuer and each of its Subsidiaries is
a corporation or limited liability company duly organized and existing in good
standing under the respective laws of its jurisdiction of organization, and is
duly qualified as a foreign corporation and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each of the Obligors has the corporate power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Agreement, the Notes and the other Financing Documents
to which it is a party and to perform the provisions hereof and thereof. This
Agreement and the Notes have been duly executed and delivered by each Issuer,
and constitute, and each other Financing Document to which any Obligor is a
party, when executed and delivered by such Obligor, will constitute, valid and
binding obligations of such Issuer or such other Obligor (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

29

--------------------------------------------------------------------------------




8B.    Financial Statements. The Company has furnished each Purchaser with the
following financial statements, identified by a principal financial officer of
the Company: (i) a consolidated balance sheet of the Company and its
Subsidiaries as at December 31 in each of the years 2011 to 2013, inclusive, and
consolidated statements of income, cash flows and changes in financial position
of the Company and its Subsidiaries for each such year, all reported on by Ernst
& Young; and (ii) the other financial statements, Company presentations and
other disclosure materials set forth on Schedule 8B. Such financial statements
(including any related schedules and/or notes) are true and correct in all
material respects (subject, as to interim statements, to changes resulting from
audits and year-end adjustments), have been prepared in accordance with GAAP
consistently followed throughout the periods involved and show all liabilities,
direct and contingent, of the Company and its Subsidiaries required to be shown
in accordance with such principles. The balance sheets fairly present the
condition of the Company and its Subsidiaries as at the dates thereof, and the
statements of income, cash flows and changes in financial position fairly
present the results of the operations of the Company and its Subsidiaries and
their cash flows for the periods indicated. There has been no change in the
business, condition (financial or otherwise) or operations of the Company and
its Subsidiaries taken as a whole that would have a Material Adverse Effect
since December 31, 2013.
8C.    Actions Pending. There is no action, suit, investigation or proceeding
pending or, to the knowledge of the Issuers, threatened against the Company or
any of its Subsidiaries, or any properties or rights of the Company or any of
its Subsidiaries, by or before any court, arbitrator or administrative or
governmental body which the Company believes would result in a Material Adverse
Effect.
8D.    Outstanding Indebtedness. Neither the Company nor any of its Subsidiaries
has outstanding any Indebtedness except as permitted by paragraph 6C. There
exists no default under the provisions of any instrument evidencing such
Indebtedness or of any agreement relating thereto.
8E.    Title to Properties. The Company and each of its Subsidiaries have good
and marketable title to each of their respective real properties (other than
properties which it leases) and good title to all other respective properties
and assets, including the properties and assets reflected in the balance sheet
as at December 31, 2013 referred to in paragraph 8B (other than properties and
assets disposed of in the ordinary course of business), subject to no Lien of
any kind except Liens permitted by paragraph 6F. All leases necessary in any
material respect for the conduct of the respective businesses of the Company and
its Subsidiaries are valid and subsisting and are in full force and effect.
8F.    Taxes. The Company and each of its Subsidiaries have filed all federal,
state and other income tax returns which, to the knowledge of the officers of
the Company, are required to be filed, and each has paid all taxes as shown on
such returns and on all assessments received by it to the extent that such taxes
have become due, except such taxes as are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP.
8G.    Conflicting Agreements and Other Matters. Neither the Company nor any of
its Subsidiaries is a party to any contract or agreement or subject to any
charter or other corporate

30

--------------------------------------------------------------------------------




restriction which materially and adversely affects its business, property or
assets, or financial condition. Neither the execution nor delivery of this
Agreement or the Notes, nor the offering, issuance and sale of the Notes, nor
fulfillment of nor compliance with the terms and provisions hereof and of the
Notes will conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, or result in any violation of, or
result in the creation of any Lien upon any of the properties or assets of the
Company or any of its Subsidiaries pursuant to, the charter or by-laws of the
Company or any of its Subsidiaries, any award of any arbitrator or any agreement
(including any agreement with stockholders), instrument, order, judgment,
decree, statute, law, rule or regulation to which the Company or any of its
Subsidiaries is subject. Neither the Company nor any of its Subsidiaries is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness of the Company or such Subsidiary, any agreement
relating thereto or any other contract or agreement (including its charter)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Indebtedness of the Company of the type to be evidenced by the Notes except
as set forth in the agreements listed in Schedule 8G attached hereto.
8H.    Offering of Notes.
(a)    Neither the Issuers nor any agent acting on their behalf has, directly or
indirectly, offered the Notes or any similar security of the Issuers for sale
to, or solicited any offers to buy the Notes or any similar security of the
Issuers from, or otherwise approached or negotiated with respect thereto with,
any Person other than the Purchaser(s) and the MetLife Parties, each of which
has been offered the Notes or such similar securities of the Issuers at a
private sale for investment, and neither the Issuers nor any agent acting on
their behalf has taken or will take any action which would subject the issuance
or sale of the Notes to the provisions of section 5 of the Securities Act or to
the provisions of any securities or Blue Sky law of any applicable jurisdiction.
(b)    Neither the Company nor any Subsidiary, nor any of their respective
directors, executive officers or other officers participating in the offering of
the Notes, nor any predecessor of the Company or any Subsidiary, any affiliated
issuer of the Company or any Subsidiary, any beneficial owner of 20% or more of
the outstanding voting equity securities of the Company or any Subsidiary
participating in the offering of the Notes, calculated on the basis of voting
power, or any promoter currently connected with the Company and its Subsidiaries
in any capacity is subject to any of the “Bad Actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the Securities Act.
8I.    Use of Proceeds. The Issuers will apply the proceeds of the sale of the
Notes as set forth in Schedule 8I. No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Issuers in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 1% of the value of the
assets of the Company and its Subsidiaries and none of the Issuers has any
present intention that margin stock will constitute more than 1% of the value of
such assets.

31

--------------------------------------------------------------------------------




As used in this paragraph, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.
8J.    ERISA. No accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan (other than a Multiemployer Plan). No liability to the PBGC has been
or is expected by the Company or any ERISA Affiliate to be incurred with respect
to any Plan (other than a Multiemployer Plan) by the Company, any Subsidiary or
any ERISA Affiliate which is or would be materially adverse to the business,
condition (financial or otherwise) or operations of the Company and its
Subsidiaries taken as a whole. Neither the Company, any Subsidiary nor any ERISA
Affiliate has incurred or presently expects to incur any withdrawal liability
under Title IV of ERISA with respect to any Multiemployer Plan which is or would
be materially adverse to the business, condition (financial or otherwise) or
operations of the Company and its Subsidiaries taken as a whole. The execution
and delivery of this Agreement and the issuance and sale of the Notes will be
exempt from, or will not involve any transaction which is subject to, the
prohibitions of section 406 of ERISA and will not involve any transaction in
connection with which a penalty could be imposed under section 502(i) of ERISA
or a tax could be imposed pursuant to section 4975 of the Code. The
representation by the Company in the next preceding sentence is made in reliance
upon and subject to the accuracy of the representation in paragraph 9B.
8K.    Governmental Consent.
(i)    Neither the nature of the Company or of any Subsidiary, nor any of their
respective businesses or properties, nor any relationship between the Company or
any Subsidiary and any other Person, nor any circumstance in connection with the
offering, issuance, sale or delivery of the Notes is such as to require any
authorization, consent, approval, exemption or other action by or notice to or
filing with any court or administrative or governmental body (other than routine
filings after the Date of Closing with the SEC and/or state blue sky
authorities) in connection with the execution and delivery of this Agreement,
the offering, issuance, sale or delivery of the Notes or fulfillment of or
compliance with the terms and provisions hereof or of the Notes.
(ii)    The Obligors have obtained all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any applicable laws, or by any contractual obligation of each
Obligor, in connection with the execution, delivery, performance, validity and
enforceability of the Financing Documents, the Closing Date Acquisition
Documents or any of the transactions contemplated thereby, and such consents,
approvals, authorizations, registrations, filings and orders are in full force
and effect and all applicable waiting periods have expired, and no known
investigation or inquiry by any Governmental Authority regarding the Notes or
any transaction being financed with the proceeds thereof (including the Closing
Date Acquisition) is ongoing.
8L.    Compliance with Laws. The Company and its Subsidiaries and all of their
respective properties and facilities have complied at all times and in all
respects with all federal, state, local and regional statutes, laws, ordinances
and judicial or administrative orders, judgments,

32

--------------------------------------------------------------------------------




rulings and regulations, including those relating to protection of the
environment except, in any such case, where failure to comply would not result
in a Material Adverse Effect.
8M.    Environmental Compliance. The Company and its Subsidiaries and all of
their respective properties and facilities have complied at all times and in all
respects with all foreign, federal, state, local and regional statutes, laws,
ordinances and judicial or administrative orders, judgments, rulings and
regulations relating to protection of the environment except, in any such case,
where failure to comply would not result in a Material Adverse Effect.
8N.    Utility Company Status. Neither the Company nor any Subsidiary is a (i)
“holding company,” a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” as such terms are defined in the Public Utility Holding Company Act of
2005, as amended or (ii) public utility within the meaning of the Federal Power
Act, as amended.
8O.    Investment Company Status. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or an “investment
adviser” within the meaning of the Investment Advisers Act of 1940, as amended.
8P.    Rule 144A. The Notes are not of the same class as securities of the
Obligors, if any, listed on a national securities exchange, registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.
8Q.    Disclosure. Neither this Agreement nor any other document, certificate or
statement furnished to any Purchaser by or on behalf of the Obligors in
connection herewith contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein not misleading. There is no fact peculiar to the Company or any of
its Subsidiaries which has or in the future may (so far as the Company can now
foresee) have a Material Adverse Effect and which has not been set forth in this
Agreement or in the other documents, certificates and statements furnished to
each Purchaser by or on behalf of the Obligors prior to the date hereof in
connection with the transactions contemplated hereby.
8R.    Foreign Assets Control Regulations, etc.
(i)    Neither the Company nor any Controlled Entity is (a) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (b) an agent, department, or
instrumentality of, or is directly or indirectly controlled by or acting on
behalf of, or is, in the case of any Controlled Entity (that is not a
publicly-traded company), otherwise beneficially owned by, (x) any OFAC Listed
Person or (y) any Person, entity, organization, foreign country or regime that
is subject to any OFAC Sanctions Program, or (c) otherwise blocked, subject to
sanctions under or engaged in any activity in violation of other United States
economic sanctions, including but not limited to, the Trading with the Enemy
Act, the International Emergency Economic Powers Act, the Comprehensive Iran
Sanctions, Accountability and Divestment Act

33

--------------------------------------------------------------------------------




(“CISADA”) or any similar law or regulation with respect to Iran or any other
country, the Sudan Accountability and Divestment Act, any OFAC Sanctions
Program, or any economic sanctions regulations administered and enforced by the
United States or any enabling legislation or executive order relating to any of
the foregoing (collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person
and each other Person, entity, organization and government of a country
described in clause (a), clause (b) or clause (c), a “Blocked Person”). Neither
the Company nor any Controlled Entity has been notified that its name appears or
may in the future appear on a state list of Persons that engage in investment or
other commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions.
(ii)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (a) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (b) otherwise in violation of U.S.
Economic Sanctions.
(iii)    Neither the Company nor any Controlled Entity (a) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (b) to the actual knowledge of
the Company, is under investigation by any Governmental Authority for possible
violation of Anti-Money Laundering Laws or any U.S. Economic Sanctions
violations, (c) has been assessed civil penalties under any Anti-Money
Laundering Laws or any U.S. Economic Sanctions, or (d) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Company and each Controlled Entity is and will continue to be in compliance in
all material respects with all Anti-Money Laundering Laws and U.S. Economic
Sanctions and will establish such procedures and controls from time to time
which it reasonably believes are adequate to ensure such compliance.
(iv)    (a) Neither the Company nor any Controlled Entity (1) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (2) to
the actual knowledge of the Company, is under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws,
(3) has been assessed civil or criminal penalties under any Anti-Corruption Laws
or (4) has been or is the target of sanctions imposed by the United Nations or
the European Union;
(b)    To the actual knowledge of the Company, neither the Company nor any
Controlled Entity has, within the last five years, directly or indirectly
offered,

34

--------------------------------------------------------------------------------




promised, given, paid or authorized the offer, promise, giving or payment of
anything of value to a Governmental Official or a commercial counterparty for
the purposes of: (1) influencing any act, decision or failure to act by such
Government Official in his or her official capacity or such commercial
counterparty, (2) inducing a Governmental Official to do or omit to do any act
in violation of the Governmental Official’s lawful duty, or (3) inducing a
Governmental Official or a commercial counterparty to use his or her influence
with a government or instrumentality to affect any act or decision of such
government or entity; in each case in order to obtain, retain or direct business
or to otherwise secure an improper advantage in violation of any applicable law
or regulation or which would cause any holder to be in violation of any law or
regulation applicable to such holder; and
(c)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Company and each
Controlled Entity is and will continue to be in compliance in all material
respects with all Anti-Corruption Laws and will establish such procedures and
controls from time to time which it reasonably believes are adequate to ensure
such compliance.
9.
REPRESENTATIONS OF THE PURCHASER.

Each Purchaser represents as follows:
9A.    Nature of Purchase. Such Purchaser is not acquiring the Notes to be
purchased by it hereunder with a view to or for sale in connection with any
distribution thereof within the meaning of the Securities Act, provided that the
disposition of its property shall at all times be and remain within its control.
9B.    Source of Funds. At least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:
(i)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or

35

--------------------------------------------------------------------------------




(ii)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(iii)    the Source is either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (b) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(iv)    the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (a) the identity of such QPAM
and (b) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(iv); or
(v)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (a) the identity of such INHAM and (b) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (v); or
(vi)    the Source is a governmental plan; or

36

--------------------------------------------------------------------------------




(vii)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (vii); or
(viii)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.
10.
DEFINITIONS; ACCOUNTING MATTERS.

For the purpose of this Agreement, the terms defined in paragraphs 10A and 10B
(or within the text of any other paragraph) shall have the respective meanings
specified therein and all accounting matters shall be subject to determination
as provided in paragraph 10C.
10A.    Yield-Maintenance Terms.
“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4B or has become or is declared
to be immediately due and payable pursuant to paragraph 7A, as the context
requires.
“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on the Notes is payable, if interest is
payable other than on a semi-annual basis) equal to the Reinvestment Yield with
respect to such Called Principal.
“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by (i) the yields reported as of
10:00 a.m. (New York City local time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields shall
have been so reported as of the Business Day next preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for actively traded on-the-run
U.S. Treasury securities having a constant maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. Such implied
yield shall be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between yields reported for various
maturities. The Reinvestment Yield shall be rounded to that number of decimal
places as appears in the coupon of the applicable Note.

37

--------------------------------------------------------------------------------




“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.
“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4B or has become or is declared to be immediately due and payable pursuant to
paragraph 7A, as the context requires.
“Yield-Maintenance Amount” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.
10B.    Other Terms.
“Aaron Rents Puerto Rico” shall mean Aaron Rents, Inc. Puerto Rico, a Puerto
Rico corporation.
“Acquisition” shall mean any transaction in which the Company or any of its
Subsidiaries directly or indirectly (i) acquires any ongoing business, (ii)
acquires all or substantially all of the assets of any Person or division
thereof, whether through a purchase of assets, merger or otherwise, (iii)
acquires (in one transaction or as the most recent transaction in a series of
transactions) control of at least a majority of the voting stock of a
corporation, other than the acquisition of voting stock of a Wholly Owned
Subsidiary solely in connection with the organization and capitalization of that
Subsidiary by any Obligor, or (iv) acquires control of more than 50% ownership
interest in any partnership, joint venture or limited liability company.
“Administrative Agent” shall have the meaning specified in the SunTrust
Agreement.
“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under direct or indirect common control with, the Issuers, except a
Subsidiary. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such corporation, whether through the ownership
of voting securities, by contract or otherwise.
“Agreement, this” shall mean this Note Purchase Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

38

--------------------------------------------------------------------------------




“Anti-Corruption Laws” shall have the meaning specified in paragraph 8R(iv)
hereof.
“Anti-Money Laundering Laws” shall have the meaning specified in paragraph
8R(iii) hereof.
“AIC” shall have the meaning specified in the introduction hereto.
“Asset Disposition” shall have the meaning specified in paragraph 6E hereof.
“Bankruptcy Law” shall have the meaning specified in paragraph 7A(viii).
“Blocked Person” shall have the meaning specified in paragraph 8R(i) hereof.
“Blocker Corporations” shall mean the following corporations to be acquired by
the Company or a wholly-owned Subsidiary of the Company in connection with the
Closing Date Acquisition pursuant to the Closing Date Acquisition Documents: (a)
SP GE VIII-B Progressive Blocker Corp., a Delaware corporation, and (b) SP SD
IV-B Progressive Blocker Corp., a Delaware corporation.
“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed.
“Capitalized Lease Obligation” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Cash Equivalents” shall mean, as at any date, (a) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any bank lender under the SunTrust Agreement,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short‑term commercial
paper rating from S&P is at least A‑1 or the equivalent thereof or from Moody’s
Investors Service, Inc. is at least P‑1 or the equivalent thereof (any such bank
being an “Approved Bank”), in each case with maturities of not more than 270
days from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A‑1 (or the equivalent thereof) or better by S&P or P‑1 (or the equivalent
thereof) or better by Moody’s Investors Service, Inc. and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any Lender) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the

39

--------------------------------------------------------------------------------




repurchase obligations and (e) investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing clauses
(a) through (d).
“Casualty Event” shall have the meaning specified in paragraph 4D hereof.
“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Company to any Person or “group” (within the meaning of the Exchange Act
and the rules of the SEC thereunder in effect on the date hereof), (b) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or “group” (within the meaning of the Exchange Act and the rules of
the SEC thereunder as in effect on the date hereof) of 33 1/3% or more of the
total voting power of shares of stock entitled to vote in the election of
directors of the Company; or (c) during any period of 24 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Company ceases to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body.
“CISADA” shall have the meaning specified in paragraph 8R(i) hereof.
“Closing” shall have the meaning specified in paragraph 2 hereof.
“Closing Date Acquisition” shall mean the acquisition by the Company of all or
substantially all of the capital stock or assets of Progressive Finance and the
Progressive Finance Subsidiaries pursuant to the Closing Date Acquisition
Documents.
“Closing Date Acquisition Agreement” shall mean that certain Agreement and Plan
of Merger, dated as of April 14, 2014, by and among the Company, Progressive
Finance, the Merger Sub and the Representative (as defined in Closing Date
Acquisition Agreement) party thereto, as such agreement may be amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the terms of this Agreement.
“Closing Date Acquisition Documents” shall mean, collectively (i) the Closing
Date Acquisition Agreement, (ii) that certain Purchase Agreement dated as of
April 14, 2014, by and among the Company and the entities identified as “Blocker
Owners” therein, pursuant to which the Company or a Wholly Owned Subsidiary has
agreed to purchase, and such Blocker Owners have agreed to sell and assign to
the Company or another Obligor immediately prior to the effective time of the
Closing Date Acquisition, 100% of the outstanding equity interests in the
Blocker Corporations, (iii) the certificate of merger with respect to the merger
of Merger Sub with and into

40

--------------------------------------------------------------------------------




Progressive Finance to be filed with the Secretary of State of the State of
Delaware on the Date of Closing and (iv) each other material document,
instrument, certificate and agreement executed and delivered in connection
therewith, in each case as such agreements, documents, instruments, certificates
may be amended, supplemented, restated, or otherwise modified from time to time
in accordance with the terms of this Agreement.
“Company” shall have the meaning specified in the introduction hereto.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.
“Consolidated EBITDA” shall mean, for the Company and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, (i) Consolidated Interest Expense, (ii) income tax expense,
(iii) depreciation (excluding depreciation of rental merchandise) and
amortization, (iv) all other non-cash charges, (v) accruals incurred in the
fiscal year of the Company ended December 31, 2013 related to legal and
regulatory expenses, fees and costs not to exceed $30,000,000 in the aggregate,
(vi) closing costs, fees and expenses incurred during such period in connection
with the Closing Date Acquisition and the transactions contemplated by the
Financing Documents, the MetLife NPA, the SunTrust Agreement, the Existing Note
Purchase Agreement and the SunTrust Loan Facility Agreement, in each case paid
during such period to Persons that are not Affiliates of the Company or any
Subsidiary, not to exceed $15,000,000 in the aggregate, and (vii) cash charges
incurred in the fiscal year of the Company ended December 31, 2013 related to
the retirement of the Company’s Chief Operating Officer not to exceed $5,000,000
in the aggregate, determined on a consolidated basis in accordance with GAAP in
each case for such period.
“Consolidated EBITDAR” shall mean, for the Company and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated EBITDA and (b)
Consolidated Lease Expense.
“Consolidated Fixed Charge Coverage Ratio” shall mean, at any date of
determination, the ratio of (a) Consolidated EBITDAR for the period of four
consecutive fiscal quarters of the Company ending on, or most recently ended as
of, such date, to (b) Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges” shall mean, for the Company and its Subsidiaries
for any period, determined on a consolidated basis in accordance with GAAP, the
sum (without duplication) of (a) Consolidated Interest Expense paid or payable
for such period plus (b) Consolidated Scheduled Debt Payments for such period
plus (c) Consolidated Lease Expense.
“Consolidated Interest Expense” shall mean, for the Company and its Subsidiaries
for any period, determined on a consolidated basis in accordance with GAAP,
total cash interest expense, including without limitation the interest component
of any payments in respect of Capitalized Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period).

41

--------------------------------------------------------------------------------




“Consolidated Lease Expense” shall mean, for any period, the aggregate amount of
fixed and contingent rentals payable by the Company and its Subsidiaries with
respect to leases of real and personal property (excluding Capitalized Lease
Obligations) determined on a consolidated basis in accordance with GAAP for such
period.
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Company and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, but excluding therefrom (to the extent otherwise
included therein) (i) any extraordinary gains or losses, (ii) any gains
attributable to write-ups of assets and (iii) any equity interest of the Company
and its Subsidiaries in the unremitted earnings of any Person that is not the
Company or a Subsidiary, and (iv) any income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary of any Company or is merged into or
consolidated with the Company or a Subsidiary.
“Consolidated Scheduled Debt Payments” means for any period for the Company and
its Subsidiaries on a consolidated basis, the sum of all scheduled payments of
principal on Consolidated Total Debt. For purposes of this definition,
“scheduled payments of principal” (a) shall be determined without giving effect
to any reduction of such scheduled payments resulting from the application of
any voluntary or mandatory prepayments made during the applicable period and (b)
shall not include any voluntary or mandatory prepayments (other than regularly
scheduled amortization payments of Consolidated Total Debt).
“Consolidated Total Debt” shall mean, at any time, all then currently
outstanding obligations, liabilities and indebtedness of the Company and its
Subsidiaries on a consolidated basis of the types described in the definition of
Indebtedness.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. The term
“Controlled” shall have a correlative meaning.
“Controlled Entity” shall mean any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates.
“Date of Closing” shall have the meaning specified in paragraph 2 hereof.
“Debt Prepayment Transfer” shall have the meaning specified in paragraph 4D(a)
hereof.
“Default” shall mean any of the events specified in paragraph 7A, whether or not
any requirement for such event to become an Event of Default has been satisfied.
“Domestic Controlled Affiliate” shall mean each Affiliate of the Company that is
(a) Controlled by the Company, and (b) incorporated or organized under the laws
of any State of the United States, the District of Columbia or Puerto Rico.
“Domestic Subsidiary” shall mean each Subsidiary of the Company that is
incorporated or organized under the laws of any State of the United States of
America, the District of Columbia or Puerto Rico.

42

--------------------------------------------------------------------------------




“EBITDA” shall have the meaning specified in paragraph 5N. 
“EDGAR” shall mean the SEC’s Electronic Data Gathering, Analysis and Retrieval
System or any successor SEC electronic filing system for such purposes.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials, air emissions and discharges to waste or
public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Issuance” shall have the meaning specified in paragraph 4E(a) hereof.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
“ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as the Company within the meaning of section
414(b) of the Code, or any trade or business which is under common control with
the Company within the meaning of section 414(c) of the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a

43

--------------------------------------------------------------------------------




Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.
“Existing Note Purchase Agreement” shall mean that certain Note Purchase
Agreement, dated as of July 5, 2011, by and among the Issuers, the other
Obligors party thereto and each of the Existing Noteholders, pursuant to which
the Issuers issued the Existing Notes, as amended by that certain Amendment No.
1 to Note Purchase Agreement dated as of December 19, 2012, that certain
Amendment No. 2 to Note Purchase Agreement dated as of October 8, 2013 and that
certain Amendment No. 3 to Note Purchase Agreement dated as of the Date of
Closing and as may be further amended, restated, supplemented or otherwise
modified from time to time.
“Existing Noteholders” shall mean each holder of an Existing Note.
“Existing Note(s)” shall mean those certain Amended and Restated Senior Notes
due April 27, 2018, issued pursuant to the Existing Note Purchase Agreement.
“Financing Documents” means this Agreement, the Notes, the Intercreditor
Agreement (including each joinder thereto), the Subsidiary Guarantee Agreement
and each Joinder Agreement.
“Foreign Pledge Date” shall have the meaning set forth in paragraph 5N.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“GAAP” shall have the meaning set forth in paragraph 10C.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guarantee” of or by any Person (the “Guarantor”) shall mean any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “Primary Obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the Guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness

44

--------------------------------------------------------------------------------




or other obligation or to purchase (or to advance or supply funds for the
purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the Primary Obligor so as to enable the Primary Obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“including” shall mean, unless the context clearly requires otherwise,
“including without limitation”.
“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business; provided
that for purposes of paragraph 7A(iii), trade payables overdue by more than 120
days shall be included in this definition except to the extent that any of such
trade payables are being disputed in good faith and by appropriate measures),
(iv) all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
Capitalized Lease Obligations of such Person, (vi) all obligations, contingent
or otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) all Guarantees of such Person of the type of
Indebtedness described in clauses (i) through (v) above, (viii) all Indebtedness
of a third party secured by any Lien on property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, (ix) all obligations
of such Person, contingent or otherwise, to purchase, redeem, retire or
otherwise acquire for value any common stock or other equity interests of such
Person, and (x) Off-Balance Sheet Liabilities. The Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, except to the extent that the
terms of such Indebtedness provide that such Person is not liable therefor.
“INHAM Exemption” shall have the meaning specified in paragraph 9B(v) hereof.
“Initial Subsidiary Guarantors” shall mean, collectively, (a) Aaron’s Logistics,
LLC, a Georgia limited liability company, (b) Aaron’s Strategic Services, LLC, a
Georgia limited liability

45

--------------------------------------------------------------------------------




company, (c) Aaron’s Procurement Company, LLC, a Georgia limited liability
company, (d) Aaron’s Production Company, a Georgia corporation, and (e) 99 LTO,
LLC, a Georgia limited liability company.
“Institutional Investor” shall mean any insurance company, commercial,
investment or merchant bank, finance company, mutual fund, registered money or
asset manager, savings and loan association, credit union, registered investment
advisor, pension fund, investment company or fund, licensed broker or dealer,
“qualified institutional buyer” (as such term is defined under Rule 144A
promulgated under the Securities Act, or any successor law, rule or regulation)
or institutional “accredited investor” (as such term is defined under Regulation
D promulgated under the Securities Act, or any successor law, rule or
regulation).
“Intercreditor Agreement” shall have the meaning specified in paragraph 3L
hereof.
“Investment” shall have the meaning specified in paragraph 6G.
“Joinder Agreement(s)” shall have the meaning specified in paragraph 5H.
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing). A covenant not to grant a Lien or a “negative pledge” shall
not be a Lien for purposes of this Agreement.
“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, liabilities, operations or financial condition of the Company
and its Subsidiaries, taken as a whole, (ii) a material impairment of the
Obligors’ ability to perform any of their respective obligations under the
Agreement, the Notes or any other Financing Document to which they are parties,
or (iii) a material impairment of the validity or enforceability of this
Agreement, the Notes or any other Financing Document.
“Material Subsidiary” shall mean, at any time, any direct or indirect Subsidiary
of the Company having: (a) assets in an amount equal to at least 5% of the total
assets of the Company and its Subsidiaries determined on a consolidated basis in
accordance with GAAP as of the last day of the most recent fiscal quarter of the
Company at such time; or (b) revenues or net income in an amount equal to at
least 5% of the total revenues or net income of the Company and its Subsidiaries
on a consolidated basis in accordance with GAAP for the 12-month period ending
on the last day of the most recent fiscal quarter of the Company at such time.
“Merger Sub” shall mean Virtual Acquisition Company, LLC, a Delaware corporation
and a direct wholly-owned Subsidiary of the Company.
“MetLife NPA” shall have the meaning specified in paragraph 3J hereof.

46

--------------------------------------------------------------------------------




“MetLife Parties” shall have the meaning specified in paragraph 3J hereof.
“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).
“NAIC Annual Statement” shall have the meaning specified in paragraph 9B(i)
hereof.
“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Company or any Domestic Subsidiary in respect of (a) any Asset
Disposition, (b) any Casualty Event, (c) any Unpermitted Debt Incurrence or (d)
any Equity Issuance, in each case net of direct costs incurred in connection
therewith (including legal, accounting and investment banking fees, and sales
commissions), taxes paid or payable as a result thereof and, in the case of any
Asset Disposition or Casualty Event, the amount necessary to retire any
Indebtedness secured by a Lien permitted under this Agreement (ranking senior to
any Lien of the Administrative Agent) on the related property; it being
understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by the Company or any Domestic Subsidiary in connection with any Asset
Disposition by the Company or any of its Subsidiaries, any Casualty Event or any
issuance of Indebtedness not permitted under paragraph 6C.
“Notes” shall have the meaning specified in paragraph 1 hereto.
“Obligors” shall, collectively, the Issuers and each Subsidiary Guarantor.
“OFAC” shall have the meaning specified in paragraph 8R(i) hereof.
“OFAC Listed Person” shall have the meaning specified in paragraph 8R(i) hereof.
“OFAC Sanctions Program” shall mean any program identified at
http://www.ustreas.gov/offices/enforcement/ofac/programs/.
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, other than indemnity obligations for any breach
of any representation or warranty which are customary in nonrecourse sales of
such assets, (ii) any liability of such Person under any sale and leaseback
transactions which do not create a liability on the balance sheet of such
Person, (iii) any liability of such Person under any so-called “synthetic” lease
transaction or (iv) any obligation arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the balance sheet of such Person.
“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by any one or more of its President, its Executive Vice President, its
Chief Financial Officer, any one of its Vice Presidents or its Treasurer.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

47

--------------------------------------------------------------------------------




“Permitted Acquisitions” shall mean the Closing Date Acquisition and any other
Acquisition (whether foreign or domestic) so long as (a) immediately before and
after giving effect to such Acquisition, no Default or Event of Default is in
existence, (b) such Acquisition has been approved by the board of directors of
the Person being acquired prior to any public announcement thereof, (c) to the
extent such Acquisition is of a Person or Persons that are not organized in the
United States and/or of all or substantially all of the assets of a Person
located outside the United States and the aggregate EBITDA attributable to all
Foreign Subsidiaries for the most recently ended twelve month period (after
giving pro forma effect to such Acquisition) exceeds twenty percent (20%) of
Consolidated EBITDA for the most recently ended twelve month period, the Company
complies with paragraph 5N hereof, and (d) immediately after giving effect to
such Acquisition, the Company and its Subsidiaries will not be engaged in any
business other than businesses of the type conducted by the Company and its
Subsidiaries on the Date of Closing and businesses reasonably related thereto.
As used herein, Acquisitions will be considered related Acquisitions if the
sellers under such Acquisitions are the same Person or any affiliate thereof.
“Permitted Change” shall have the meaning specified in paragraph 6J.
“Permitted Investments” shall mean:
(i)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
(ii)    commercial paper having an A or better rating, at the time of
acquisition thereof, from S&P or Moody’s Investors Service, Inc., and in either
case maturing within one year from the date of acquisition thereof;
(iii)    certificates of deposit, bankers’ acceptances and time deposits
maturing within one year of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(iv)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and
(v)    mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
“Person” shall mean any individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

48

--------------------------------------------------------------------------------




“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Company or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prepayment Date” shall have the meaning specified in paragraph 4E(a) hereof.
“Prepayment Offer” shall have the meaning specified in paragraph 4E(a) hereof.
“Private Placement Debt” shall mean Indebtedness incurred by the Company or its
Subsidiaries in respect of the issuance and sale of notes or other securities by
the Company or its Subsidiaries to Institutional Investors, which issuance and
sale does not require registration of such securities with the SEC pursuant to
the Securities Act.
“Progressive Finance” shall mean Progressive Finance Holdings, LLC, a Delaware
limited liability company.
“Progressive Finance Subsidiaries” shall mean the direct and indirect
Subsidiaries of Progressive Finance acquired by the Company on the consummation
of the Closing Date Acquisition as further identified on Schedule 5O hereto.
“PTE” shall have the meaning specified in paragraph 9B(i) hereof.
“Purchaser” shall mean each Person named on the Purchaser Schedule attached
hereto.
“Purchaser Schedule” shall mean that Purchaser Schedule attached as Schedule A
hereto.
“QPAM Exemption” shall have the meaning specified in paragraph 9B(iv) hereof.
“Ratable Portion” shall mean, with respect of any holder of any Note in
connection with any prepayment pursuant to paragraph 4D or 4E hereof resulting
from any Debt Prepayment Transfer, any Unpermitted Debt Incurrence or any Equity
Issuance, an amount equal to the quotient of (a) the aggregate outstanding
principal amount of the Notes held by such holder, divided by (b) the aggregate
principal amount of all Notes then outstanding.
“Related Fund” shall mean, with respect to any holder of any Note, any fund or
entity that (a) invests in Securities or bank loans, and (b) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

49

--------------------------------------------------------------------------------




“Required Holder(s)” shall mean the holder or holders of at least 51% of the
aggregate principal amount of the Notes from time to time outstanding (exclusive
of Notes then owned by the Company, any Subsidiary of the Company or any of
their respective Affiliates).
“Responsible Officer” shall mean the chief executive officer, chief operating
officer, chief financial officer or chief accounting officer of each of the
Issuers or any other officer of the Issuers involved principally in its
financial administration or its controllership function.
“Restricted Payment” shall have the meaning specified in paragraph 6F hereto.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc., and any successor thereto.
“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions of said
Commission.
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Debt” shall mean the Notes and any other Indebtedness of the Company or
its Subsidiaries that by its terms is not in any manner subordinated in right of
payment to any other unsecured Indebtedness of the Company or any Subsidiary
(including, without limitations, the obligations of the Company under this
Agreement or the Notes).
“Significant Holder” shall mean (i) each Purchaser, so long as it shall hold (or
be committed under this Agreement to purchase) any Note, or (ii) any other
holder of at least 5% of the aggregate principal amount of the Notes from time
to time outstanding.
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.
“Source” shall have the meaning specified in paragraph 9B hereof.
“Subsidiary” shall mean any corporation, partnership, joint venture, limited
liability company, association or other entity the accounts of which would be
consolidated with those of the

50

--------------------------------------------------------------------------------




Company in the Company’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interest are, as of such date, owned, controlled or held, by the Company or one
of more subsidiaries of the Company. Unless otherwise indicated, all references
to a “Subsidiary” or “Subsidiaries” herein shall mean a Subsidiary of the
Company.
“Subsidiary Guarantee Agreement” shall have the meaning specified in paragraph
3M hereof.
“Subsidiary Guarantor” shall mean (a) each Initial Subsidiary Guarantor, (b)
Progressive Finance, and (c) each other Subsidiary of the Company that executes
a Joinder Agreement to the Subsidiary Guarantee Agreement pursuant to paragraph
5H or paragraph 5O hereof.
“SunTrust” shall mean SunTrust Bank, together with its successors and assigns.
“SunTrust Agreement” shall have the meaning specified in paragraph 3K hereof.
“SunTrust Loan Facility Agreement” means that certain Third Amended and Restated
Loan Facility Agreement and Guaranty, dated as of the Date of Closing, by and
among the Company, SunTrust and the financial institutions party thereto, as
amended, restated, supplemented, replaced, refinanced or otherwise modified from
time to time.
“Total Debt to EBITDA Ratio” shall mean, at any date of determination, the ratio
of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters of the Company ending on, or most
recently ending as of, such date.
“Transfer Prepayment Date” shall have the meaning specified in paragraph 4D(a)
hereof.
“Transfer Prepayment Offer” shall have the meaning specified in paragraph 4D(a)
hereof.
“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased under this Agreement.
“Unpermitted Debt Incurrence” shall have the meaning specified in paragraph
4E(a) hereof.
“U.S. Economic Sanctions” shall have the meaning specified in paragraph 8R(i)
hereof.
“USA PATRIOT Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

51

--------------------------------------------------------------------------------




“Wholly Owned Subsidiary” shall mean any Subsidiary, all of the stock of every
class of which is, at the time as of which any determination is being made,
owned by the Company either directly or through Wholly Owned Subsidiaries, and
which has outstanding no options, warrants, rights or other securities entitling
the holder thereof (other than the Company or a Wholly Owned Subsidiary) to
acquire shares of capital stock of such corporation.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
10C.    Accounting and Legal Principles, Terms and Determinations.
(l)    All references in this Agreement to “GAAP” shall mean generally accepted
accounting principles, as in effect in the United States from time to time,
applied on a basis consistent with the most recent audited consolidated
financial statement of the Company delivered pursuant to paragraph 5A(ii);
provided, that if the Company notified the holders of Notes that the Company
wishes to amend any covenant in paragraph 6A or 6B to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Required Holders
notify the Company that the Required Holders wish to amend paragraph 6A or 6B or
such purpose), then the Company and the holders of the Notes shall negotiate in
good faith to make such adjustments as shall be necessary to eliminate the
effect of such change in GAAP on such covenant; provided that, until agreement
is reached on such adjustments, the Company’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Company and the
Required Holders. Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all determinations with respect to accounting
matters hereunder shall be made, and all unaudited financial statements and
certificates and reports as to financial matters required to be furnished
hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the most recent audited consolidated financial statements of the
Company and its Subsidiaries delivered pursuant to paragraph 5A(i) or (ii) or,
if no such statements have been so delivered, the most recent audited financial
statements referred to in clause (i) of paragraph 8B. Any reference herein to
any specific citation, section or form of law, statute, rule or regulation shall
refer to such new, replacement or analogous citation, section or form should
such citation, section or form be modified, amended or replaced.
(m)     Notwithstanding any other provision contained herein, (i) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification Section
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Obligor or any
Subsidiary of any Obligor at “fair value”, as defined therein and (ii) for
purposes of this Agreement, any change in GAAP requiring leases which were
previously classified as operating leases to be treated as capitalized leases
shall be disregarded and such

52

--------------------------------------------------------------------------------




leases shall continue to be treated as operating leases consistent with GAAP as
in effect immediately before such change in GAAP became effective.
(n)    Notwithstanding the above, the parties hereto acknowledge and agree that
all calculations of the financial covenants in paragraphs 6A and 6B (including
for purposes of any transaction that by the terms of this Agreement requires
that any financial covenant contained in paragraphs 6A and 6B be calculated on a
pro forma basis) shall be made on a pro forma basis with respect to (i) sales,
leases, transfers and/or involuntary dispositions of property in any period of
twelve months with an aggregate fair market value in excess of $15,000,000, (ii)
any Acquisition, (iii) any incurrence of any Incremental Term Loan and/or
Incremental Revolving Commitment under, and as defined in the SunTrust Agreement
and (iv) any payment of a Restricted Payment occurring during such period,
assuming, in each case, that each such transaction specified in clauses (i)
through (iv) above occurred on the first day of the period for which such
financial covenants are being tested.
11.
MISCELLANEOUS.

11A.    Note Payments. So long as any Purchaser shall hold any Note, the Issuers
will make payments of principal of, interest on and any Yield-Maintenance Amount
payable with respect to such Note, which comply with the terms of this
Agreement, by wire transfer of immediately available funds for credit (not later
than 12:00 noon, New York City time, on the date due) to such Purchaser’s
account or accounts as specified in the Purchaser Schedule attached hereto, or
such other account or accounts in the United States as such Purchaser may
designate in writing, notwithstanding any contrary provision herein or in any
Note with respect to the place of payment. Each Purchaser agrees that, before
disposing of any Note, it will make a notation thereon (or on a schedule
attached thereto) of all principal payments previously made thereon and of the
date to which interest thereon has been paid. The Issuers agree to afford the
benefits of this paragraph 11A to any Transferee which shall have made the same
agreement as the Purchasers have made in this paragraph 11A.
11B.    Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Issuers shall pay, and save each Purchaser and any Transferee
harmless against liability for the payment of, all out-of-pocket expenses
arising in connection with such transactions, including:
(v)    (A) all stamp and documentary taxes and similar charges, (B) costs of
obtaining a private placement number from S&P for the Notes and (C) fees and
expenses of brokers, agents, dealers, investment banks or other intermediaries
or placement agents, in each case as a result of the execution and delivery of
this Agreement or the issuance of the Notes;
(vi)    document production and duplication charges and the reasonable fees and
expenses of any special counsel engaged by such Purchaser or such Transferee in
connection with (A) this Agreement and the transactions contemplated hereby, (B)
the execution and delivery of any Joinder Agreement by a Subsidiary Guarantor,
and (C) any subsequent proposed waiver, amendment or modification of, or
proposed consent under, this Agreement, whether or not such the proposed action
shall be effected or granted;

53

--------------------------------------------------------------------------------




(vii)    the costs and expenses, including reasonable attorneys’ and financial
advisory fees, incurred by such Purchaser or such Transferee in enforcing (or
determining whether or how to enforce) any rights under this Agreement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the
transactions contemplated hereby or by reason of your or such Transferee’s
having acquired any Note, including without limitation costs and expenses
incurred in any workout, restructuring or renegotiation proceeding or bankruptcy
case;
(viii)    any judgment, liability, claim, order, decree, cost, fee, expense,
action or obligation resulting from the consummation of the transactions
contemplated hereby, including the use of the proceeds of the Notes by the
Issuers; and
(ix)    the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the
Securities Valuation Office of the National Association of Insurance
Commissioners; provided, that such costs and expenses under this clause (c)
shall not exceed $3,500.
The obligations of the Issuers under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
Transferee and the payment of any Note.
11C.    Consent to Amendments. This Agreement may be amended, and the Issuers
may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, if the Issuers shall obtain the written consent
to such amendment, action or omission to act, of the Required Holder(s) except
that, without the written consent of the holder or holders of all Notes at the
time outstanding, no amendment to this Agreement shall change the maturity of
any Note, or change the principal of, or the rate, method of computation or time
of payment of interest on or any Yield-Maintenance Amount payable with respect
to any Note, or affect the time, amount or allocation of any prepayments, or
change the proportion of the principal amount of the Notes required with respect
to any consent, amendment, waiver or declaration. Each holder of any Note at the
time or thereafter outstanding shall be bound by any consent authorized by this
paragraph 11C, whether or not such Note shall have been marked to indicate such
consent, but any Notes issued thereafter may bear a notation referring to any
such consent. No course of dealing between the Issuers and the holder of any
Note nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of any holder of such Note. As used herein and
in the Notes, the term “this Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.
11D.    Form, Registration, Transfer and Exchange of Notes; Lost Notes. The
Notes are issuable as registered notes without coupons in denominations of at
least $1,000,000, except as may be necessary to (i) reflect any principal amount
not evenly divisible by $1,000,000 or (ii) enable the registration of transfer
by a holder of its entire holding of Notes. The Company shall keep at its
principal office a register in which the Company shall provide for the
registration of Notes and of transfers of Notes. Upon surrender for registration
of transfer of any Note at the principal office of the Company, the Company
shall, at its expense, execute and deliver one or more new Notes of like tenor
and of a like aggregate principal amount, registered in the name of such
transferee or

54

--------------------------------------------------------------------------------




transferees. At the option of the holder of any Note, such Note may be exchanged
for other Notes of like tenor and of any authorized denominations, of a like
aggregate principal amount, upon surrender of the Note to be exchanged at the
principal office of the Company. Whenever any Notes are so surrendered for
exchange, the Issuers shall, at their expense, execute and deliver the Notes
which the holder making the exchange is entitled to receive. Every Note
surrendered for registration of transfer or exchange shall be duly endorsed, or
be accompanied by a written instrument of transfer duly executed, by the holder
of such Note or such holder’s attorney duly authorized in writing. Any Note or
Notes issued in exchange for any Note or upon transfer thereof shall carry the
rights to unpaid interest and interest to accrue which were carried by the Note
so exchanged or transferred, so that neither gain nor loss of interest shall
result from any such transfer or exchange. Upon receipt of written notice from
the holder of any Note of the loss, theft, destruction or mutilation of such
Note and, in the case of any such loss, theft or destruction, upon receipt of
such holder’s unsecured indemnity agreement, or in the case of any such
mutilation upon surrender and cancellation of such Note, the Issuers will make
and deliver a new Note, of like tenor, in lieu of the lost, stolen, destroyed or
mutilated Note. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
11E.    Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Issuers may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of, interest on and any Yield-Maintenance Amount
payable with respect to such Note and for all other purposes whatsoever, whether
or not such Note shall be overdue, and the Issuers shall not be affected by
notice to the contrary. Subject to the preceding sentence, the holder of any
Note may from time to time grant participations in such Note to any Person on
such terms and conditions as may be determined by such holder in its sole and
absolute discretion.
11F.    Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Issuers in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by a Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement and the Notes embody the entire agreement and
understanding between the Purchasers and the Issuers and supersede all prior
agreements and understandings relating to the subject matter hereof.
11G.    Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of either of the parties hereto shall bind
and inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not.
11H.    Confidential Information. For the purposes of this paragraph 11H,
“Confidential Information” means information delivered to you by or on behalf of
the Company or any Subsidiary in connection with the transactions contemplated
by or otherwise pursuant to this Agreement that

55

--------------------------------------------------------------------------------




is proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by you as being confidential information of
the Company or such Subsidiary, provided that such term does not include
information that (a) was publicly known or otherwise known to you prior to the
time of such disclosure, (b) subsequently becomes publicly known through no act
or omission by you or any person acting on your behalf, (c) otherwise becomes
known to you other than through disclosure by the Company or any Subsidiary or
(d) constitutes financial statements delivered to you under paragraph 5A that
are otherwise publicly available. You will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by you in good
faith to protect confidential information of third parties delivered to you,
provided that you may deliver or disclose Confidential Information to (i) your
directors, officers, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by your Notes), (ii) your financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this paragraph 11H, (iii) any
other holder of any Note, (iv) any Institutional Investor to which you sell or
offer to sell such Note or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this paragraph 11H), (v) any Person
from which you offer to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this paragraph 11H), (vi) any federal or state
regulatory authority having jurisdiction over you, (vii) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
your investment portfolio or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to you, (x) in response to any
subpoena or other legal process, (y) in connection with any litigation to which
you are a party or (z) if an Event of Default has occurred and is continuing, to
the extent you may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under your Notes and this Agreement. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this paragraph 11H as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying the provisions of this paragraph 11H.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement or any other Financing Document, any
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this paragraph 11H, this
paragraph 11H shall not be amended thereby and, as between such Purchaser or
such holder and the Issuers, this paragraph 11H shall supersede any such other
confidentiality undertaking.
11I.    Notices. All written communications provided for hereunder shall be sent
by first class mail or nationwide overnight delivery service (with charges
prepaid) and (i) if to a Purchaser,

56

--------------------------------------------------------------------------------




addressed to it at the address specified for such communications in the
Purchaser Schedule attached hereto, or at such other address as such Purchaser
shall have specified to the Company in writing, (ii) if to any other holder of
any Note, addressed to such other holder at such address as such other holder
shall have specified to the Company in writing or, if any such other holder
shall not have so specified an address to the Company, then addressed to such
other holder in care of the last holder of such Note which shall have so
specified an address to the Company, and (iii) if to the Issuers, addressed to
them at:
The Company:
1100 Aaron Building
309 East Paces Ferry Road, NE
Atlanta, GA 30305-2377
Attention:     Gilbert L. Danielson
Telecopy No.     404.240.6520
AIC:
Aaron Investment Company
Two Greenville Crossing
4005 Kennett Pike, Suite 220
Greenville, Delaware 19807
Attention:    Marianne Stearns and Linda Jones
Telecopy No.:    302.655.5209
With a copy to:
Aaron Investment Company
1100 Aaron Building
309 East Paces Ferry Road, NE
Atlanta, GA 30305-2377
Attention:     Gilbert L. Danielson
Telecopy No.:     404.240.6520
or at such other address as the Issuers shall have specified to the holder of
each Note in writing; provided, however, that any such communication to the
Issuers may also, at the option of the holder of any Note, be delivered by any
other means either to the Issuers at the addresses specified above or to any
officer of the Issuers.
11J.    Payments due on Non-Business Days. Anything in this Agreement or the
Notes to the contrary notwithstanding, any payment of principal of or interest
on any Note that is due on a date other than a Business Day shall be made on the
next succeeding Business Day. If the date for any payment is extended to the
next succeeding Business Day by reason of the preceding sentence, the period of
such extension shall not be included in the computation of the interest payable
on such Business Day.

57

--------------------------------------------------------------------------------




11K.    Satisfaction Requirement. If any agreement, certificate or other
writing, or any action taken or to be taken, is by the terms of this Agreement
required to be satisfactory to any Purchaser or to the Required Holder(s), the
determination of such satisfaction shall be made by such Purchaser or the
Required Holder(s), as the case may be, in the sole and exclusive judgment
(exercised in good faith) of the Person or Persons making such determination.
11L.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York.
11M.    Consent to Jurisdiction; Waiver of Immunities. The Issuers hereby
irrevocably submit to the jurisdiction of any New York state or Federal court
sitting in New York in any action or proceeding arising out of or relating to
this Agreement, and the Issuers hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in New York
state or Federal court. The Issuers hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The Issuers agree and irrevocably
consent to the service of any and all process in any such action or proceeding
by the mailing, by registered or certified U.S. mail, or by any other means or
mail that requires a signed receipt, of copies of such process to CT Corporation
System at 1633 Broadway, New York, New York 10019. The Issuers agree that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this paragraph 11M shall affect the right of any
holder of the Notes to serve legal process in any other manner permitted by law
or affect the right of any holder of the Notes to bring any action or proceeding
against the Issuers or their property in the courts of any other jurisdiction.
To the extent that the Issuers have or hereafter may acquire immunity from
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to themselves or their property, the Issuers hereby
irrevocably waive such immunity in respect of its obligations under this
agreement.
11N.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11O.    Descriptive Headings. The descriptive headings of the several paragraphs
of this Agreement are inserted for convenience only and do not constitute a part
of this Agreement.
11P.    Counterparts. This Agreement may be executed in any number of
counterparts (or counterpart signature pages), each of which shall be an
original but all of which together shall constitute one instrument. Each
counterpart may consist of a number of copies hereof, each signed by less than
all, but together signed by all, of the parties hereto. Delivery of a facsimile
or electronic transmission of an executed signature page shall be effective as
delivery of an original.
11Q.    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact

58

--------------------------------------------------------------------------------




that it would be permitted by an exception to, or otherwise be in compliance
within the limitations of, another covenant shall not (i) avoid the occurrence
of an Event of Default or Default if such action is taken or such condition
exists or (ii) in any way prejudice an attempt by the holders to prohibit
(through equitable action or otherwise) the taking of any action by the Company
or a Subsidiary which would result in an Event of Default or Default.
11R.    WAIVER OF JURY TRIAL. THE ISSUERS AND THE HOLDERS OF THE NOTES AGREE TO
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION AND THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. THE HOLDERS OF THE NOTES AND THE ISSUERS EACH
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS. THE HOLDERS OF THE NOTES AND THE ISSUERS FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
11S.    Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of the Purchasers under this Agreement are
several obligations. Except as provided in paragraph 3E, no failure by any
Purchaser to perform its obligations under this Agreement shall relieve any
other Purchaser or any Issuer of any of its obligations hereunder, and no
Purchaser shall be responsible for the obligations of, or any action taken or
omitted by, any other Purchaser hereunder.
11T.    Independent Investigation. Each Purchaser has made its own independent
investigation of the condition (financial and otherwise), prospects and affairs
of the Issuers in connection with its purchase of the Notes hereunder and has
made and shall continue to make its own appraisal of the creditworthiness of the
Issuers. No holder of Notes shall have any duty or responsibility to any other
holder of Notes, either initially or on a continuing basis, to make any such
investigation or appraisal or to provide any credit or other information with
respect thereto. No holder of Notes is acting as agent or in any other fiduciary
capacity on behalf of any other holder of Notes.

59

--------------------------------------------------------------------------------




11U.    Directly or Indirectly. Where any provision in this Agreement refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether the action in question is
taken directly or indirectly by such Person.
[Remainder of page intentionally left blank. Next page is signature page.]



60

--------------------------------------------------------------------------------




Please sign the form of acceptance on the enclosed counterpart of this letter
and return the same to the Issuers, whereupon this letter shall become a binding
agreement between the Issuers and each Purchaser.
Very truly yours,
AARON’S, INC.
By: ___________________________
Name:    Gilbert L. Danielson
Title:    Executive Vice President
and Chief Financial Officer
AARON INVESTMENT COMPANY
By: ___________________________
Name:    Gilbert L. Danielson
Title:    Vice President and Treasurer






--------------------------------------------------------------------------------




The foregoing Agreement is hereby accepted
as of the date first above written.
THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA




By:                            
Name:
Title:    Vice President




UNITED OF OMAHA LIFE INSURANCE
COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By:                        
Name:
Title:    Vice President




LIBERTY NATIONAL LIFE INSURANCE
COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By:                        
Name:
Title:    Vice President








--------------------------------------------------------------------------------




FARMERS INSURANCE EXCHANGE


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By:                        
Name:
Title:    Vice President




WILLIAM PENN LIFE INSURANCE COMPANY
OF NEW YORK


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By:                        
Name:
Title:    Vice President




FARMERS NEW WORLD LIFE INSURANCE
COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By:                        
Name:
Title:    Vice President








--------------------------------------------------------------------------------




ZURICH AMERICAN INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By:                        
Name:
Title:    Vice President




MID CENTURY INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By:                        
Name:
Title:    Vice President




AMERICAN INCOME LIFE INSURANCE
COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By:                        
Name:
Title:    Vice President








--------------------------------------------------------------------------------




GLOBE LIFE AND ACCIDENT INSURANCE
COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By:                        
Name:
Title:    Vice President




FAMILY HERITAGE LIFE INSURANCE COMPANY OF AMERICA


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By:                        
Name:
Title:    Vice President








--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




SCHEDULE A
PURCHASER SCHEDULE
Purchaser Name
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
Name in Which to Register Note(s)
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
Note Registration number(s); principal amount(s)
RA-1; $36,423,000


Payment on Account of Note


Method


Account Information




Federal Funds Wire Transfer


JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021
Account Name: Prudential Managed Portfolio
Account No.: P86188 (please do not include spaces)
Ref: “Accompanying Information” below.
Accompanying Information
Name of Issuers: AARON’S, INC.
   AARON INVESTMENT COMPANY


Description of
Security: 4.75% Series A Senior Notes April 14, 2021


PPN: 00256@ AB5


Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.
Address/Fax for Notices Related to Payments
The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ 07102-4077
Attn: Manager, Billings and Collections


Recipient of telephonic prepayment Notices:


Manager, Trade Management Group
Telephone: (973) 367-3141
Facsimile: (888) 889-3832
Address/Fax for All Other Notices
The Prudential Insurance Company of America
c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309
Attn: Managing Director
cc: Vice President and Corporate Counsel
Delivery of Notes
Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309
Attention: Michael Fierro
Telephone: (404) 870-3753
Signature Block
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By:___________________________________
Title: Vice President
Tax Identification Number
22-1211670


Schedule A-1





--------------------------------------------------------------------------------






Purchaser Name
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
Name in Which to Register Note(s)
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
Note Registration number(s); principal amount(s)
RA-2; $40,751,800


Payment on Account of Note


Method


Account Information




Federal Funds Wire Transfer


JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021
Account Name: The Prudential - Privest Portfolio
Account No.: P86189 (please do not include spaces)
Ref: “Accompanying Information” below.
Accompanying Information
Name of Issuers: AARON’S, INC.
   AARON INVESTMENT COMPANY


Description of
Security: 4.75% Series A Senior Notes April 14, 2021


PPN: 00256@ AB5


Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.
Address/Fax for Notices Related to Payments
The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ 07102-4077
Attn: Manager, Billings and Collections


Recipient of telephonic prepayment Notices:


Manager, Trade Management Group
Telephone: (973) 367-3141
Facsimile: (888) 889-3832
Address/Fax for All Other Notices
The Prudential Insurance Company of America
c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309
Attn: Managing Director
cc: Vice President and Corporate Counsel
Delivery of Notes
Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309
Attention: Michael Fierro
Telephone: (404) 870-3753
Signature Block
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By:___________________________________
Title: Vice President
Tax Identification Number
22-1211670


Schedule A-2





--------------------------------------------------------------------------------






Purchaser Name
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
Name in Which to Register Note(s)
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
Note Registration number(s); principal amount(s)
RA-3; $76,077,000


Payment on Account of Note


Method


Account Information




Federal Funds Wire Transfer


JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021
Account Name: Prudential GM Buyout Private Custody
Account No.: P30819 (please do not include spaces)
Ref: “Accompanying Information” below.
Accompanying Information
Name of Issuers: AARON’S, INC.
   AARON INVESTMENT COMPANY


Description of
Security: 4.75% Series A Senior Notes April 14, 2021


PPN: 00256@ AB5


Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.
Address/Fax for Notices Related to Payments
The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ 07102-4077
Attn: Manager, Billings and Collections


Recipient of telephonic prepayment Notices:


Manager, Trade Management Group
Telephone: (973) 367-3141
Facsimile: (888) 889-3832
Address/Fax for All Other Notices
The Prudential Insurance Company of America
c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309
Attn: Managing Director
cc: Vice President and Corporate Counsel
Delivery of Notes
Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309
Attention: Michael Fierro
Telephone: (404) 870-3753
Signature Block
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By:___________________________________
Title: Vice President
Tax Identification Number
22-1211670




Schedule A-3





--------------------------------------------------------------------------------






Purchaser Name
UNITED OF OMAHA LIFE INSURANCE COMPANY
Name in Which to Register Note(s)
UNITED OF OMAHA LIFE INSURANCE COMPANY
Note Registration number(s); principal amount(s)
RA-4; $16,194,500


Payment on Account of Note


Method


Account Information




Federal Funds Wire Transfer


All principal, interest and Yield-Maintenance Amount payments:


JPMorgan Chase Bank
4 Metro Tech - 16th floor - Mail Code NY1-C512
Brooklyn, NY 11245
ABA No. 021-000-021
Private Income Processing
For Credit to account: 900-9000200
For further credit to Account Name: United of Omaha Life
   Insurance Company
For further credit to Account Number: G09588
Ref: “Accompanying Information” below




For all other payments:


JPMorgan Chase Bank
4 Metro Tech - 16th floor - Mail Code NY1-C512
Brooklyn, NY 11245
ABA No. 021-000-021
Account No. G09588
Account Name: United of Omaha Life Insurance Co.
Each such wire transfer shall set forth the name of the Company, a reference to
"4.75% Senior Notes due April 14, 2021, PPN 00256@ AB5" and the due date and
application (e.g., type of fee) of the payment being made
Accompanying Information
Name of Issuers: AARON’S, INC.
   AARON INVESTMENT COMPANY


Description of
Security: 4.75% Series A Senior Notes April 14, 2021


PPN: 00256@ AB5


Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.
Address/Fax for Notices Related to Payments
JPMorgan Chase Bank
14201 Dallas Parkway - 13th Floor
Dallas, TX 75254-2917
Attn: Income Processing - G. Ruiz
Ref: a/c: G09588
Address/Fax for All Other Notices
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, Georgia 30309
Attention: Managing Director
cc: Vice President and Corporate Counsel


Schedule A-4





--------------------------------------------------------------------------------




Purchaser Name
UNITED OF OMAHA LIFE INSURANCE COMPANY
Delivery of Notes
JPMorgan Chase Bank
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attention: Physical Receive Department
Ref: United of Omaha Life Insurance Company; Account Number: G09588
cc: Prudential Capital Group
Signature Block
UNITED OF OMAHA LIFE INSURANCE COMPANY


By: Prudential Private Placement Investors,
   L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc.
   (as its General Partner)


   By: ______________________________
   Name:
   Title: Vice President
Tax Identification Number
47-0322111




Schedule A-5





--------------------------------------------------------------------------------






Purchaser Name
LIBERTY NATIONAL LIFE INSURANCE COMPANY
Name in Which to Register Note(s)
LIBERTY NATIONAL LIFE INSURANCE COMPANY
Note Registration number(s); principal amount(s)
RA-5; $10,075,200


Payment on Account of Note


Method


Account Information




Federal Funds Wire Transfer


Bank of New York Mellon
ABA: 021000018
GLA# 111566
Acct. Name: Liberty National Life Ins. Co. PFG Pvt.
Acct #: 6372288400
Ref: “Accompanying Information” below
Accompanying Information
Name of Issuers: AARON’S, INC.
   AARON INVESTMENT COMPANY


Description of
Security: 4.75% Series A Senior Notes April 14, 2021


PPN: 00256@ AB5


Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.
Address/Fax for Notices Related to Payments
Torchmark Corporation
Attention: Alan Hintz
3700 S. Stonebridge Drive
McKinney, TX 75070


Email: AHINTZ@torchmarkcorp.com
Phone: (972) 569-3694
Fax: (972) 569-3282
Address/Fax for All Other Notices
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, Georgia 30309
Attention: Managing Director
cc: Vice President and Corporate Counsel
Delivery of Notes
Bank of New York Mellon
1 Wall Street, 3rd Floor, Window A
New York, NY 10286
Ref: Acct. Name: Liberty National Life Ins. Co. PFG Pvt.; Acct #: 637228
cc: Prudential Capital Group
Signature Block
LIBERTY NATIONAL LIFE INSURANCE COMPANY


By: Prudential Private Placement Investors,
   L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc.
   (as its General Partner)


   By: ______________________________
   Name:
   Title: Vice President
Tax Identification Number
63-0124600






Schedule A-6





--------------------------------------------------------------------------------




Purchaser Name
FARMERS INSURANCE EXCHANGE
Name in Which to Register Note(s)
FARMERS INSURANCE EXCHANGE
Senior Note Registration Number(s); Principal Amount(s)
RA-6; $9,559,830


Payment on Account of Note


   Method


   Account Information










Federal Funds Wire Transfer


JPMorgan Chase Bank
ABA: 021000021
Beneficiary Account No: 9009000200
Beneficiary Account Name: JPMorgan Income
Ultimate Beneficiary: P13939 Farmers Insurance Exchange
Ref: “Accompanying Information” below
Accompanying information
Name of Issuers: AARON’S, INC.
   AARON INVESTMENT COMPANY


Description of
Security: 4.75% Series A Senior Notes April 14, 2021


PPN: 00256@ AB5


Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.
Notices Relating to Payments
Farmers
4680 Wilshire Blvd.
Los Angeles, CA 90010
Attention: Treasury


Treasury:
Treasury Manager
323-932-3450
usw.treasury.farmers@farmersinsurance.com
All Other Notices
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309
Attention: Managing Director
cc: Vice President and Corporate Counsel
Delivery of Notes
JPMorgan Chase Bank, N.A.
Physical Receive Department
4 Chase Metrotech Center
3rd Floor
Brooklyn, NY 11245-0001
Attention: Brian Cavanaugh, Tel. 718-242-0264
Ref: P13939 Farmers Insurance Exchange
cc: Prudential Capital Group
Form Signature Block
FARMERS INSURANCE EXCHANGE


By: Prudential Private Placement Investors,
   L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc.
   (as its General Partner)


   By:___________________________
   Name:
   Title: Vice President
Tax Identification Number
95-2575893


Schedule A-7





--------------------------------------------------------------------------------






Purchaser Name
WILLIAM PENN LIFE INSURANCE COMPANY OF NEW YORK
Name in Which to Register Note(s)
HARE & CO., LLC
Note Registration number(s); principal amount(s)
RA-7; $8,731,700


Payment on Account of Note


Method


Account Information




Federal Funds Wire Transfer


The Bank of New York/Mellon
One Wall Street
3rd Floor / Window A
New York, NY 10286
ABA No.: 021000018
Bnf/Account: GLA 111566
Attention: P&I Dept
Ref: “Accompanying Information” below
Accompanying Information
Name of Issuers: AARON’S, INC.
   AARON INVESTMENT COMPANY


Description of
Security: 4.75% Series A Senior Notes April 14, 2021


PPN: 00256@ AB5


Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.
Address/Fax for Notices Related to Payments
William Penn Life Insurance Company of New York
3275 Bennett Creek Ave.
Fredrick, MD 21704


Attention: Investment Accounting
Address/Fax for All Other Notices
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, Georgia 30309
Attention: Managing Director
cc: Vice President and Corporate Counsel
Delivery of Notes
Hare & Co
The Bank of New York
One Wall Street – 3rd Floor/Window A
New York, NY 10286
Attention: Securities Processing
Ref: Account: U.S. Bank N.A. #117612
cc: Prudential Capital Group
Signature Block
WILLIAM PENN LIFE INSURANCE COMPANY OF NEW YORK


By: Prudential Private Placement Investors,
   L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc.
   (as its General Partner)


   By: ______________________________
   Name:
   Title: Vice President
Tax Identification Number
13-1976260


Schedule A-8





--------------------------------------------------------------------------------






Purchaser Name
FARMERS NEW WORLD LIFE INSURANCE COMPANY
Name in which Notes are to be registered
FARMERS NEW WORLD LIFE INSURANCE COMPANY
Registration number(s); principal amount(s)
RA-8; $8,433,000


Payment on account of Note


Method


Account information




Federal Funds Wire Transfer


JPMorgan Chase Bank
New York, NY
ABA No.: 021000021
Account No.: 9009000200
Account Name: SSG Private Income Processing
For further credit to Account P58834 Farmers NWL
Ref: “Accompanying Information” below
Accompanying information
Name of Issuers: AARON’S, INC.
   AARON INVESTMENT COMPANY


Description of
Security: 4.75% Series A Senior Notes April 14, 2021


PPN: 00256@ AB5


Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.
Notices Relating to Payments
investment.accounting@farmersinsurance.com
   or
Farmers Insurance Company
Attention: Investment Accounting Team
4680 Wilshire Blvd., 4th Floor
Los Angeles, CA 90010


and


investments.operations@farmersinsurance.com
   or
Farmers New World Life Insurance Company
Attention: Investment Operations Team
3003 77th Avenue Southeast, 5th Floor
Mercer Island, WA 98040-2837
All Other Notices
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309
Attention: Managing Director
cc: Vice President and Corporate Counsel
Delivery of Notes
JPMorgan Chase Bank, N.A.
Physical Receive Department
4 Chase Metrotech Center
3rd Floor
Brooklyn, NY 11245-0001
Attention: Brian Cavanaugh, Tel. 718-242-0264
Ref: Account number "P58834 – Farmers New World Life Private Placement
cc: Prudential Capital Group


Schedule A-9





--------------------------------------------------------------------------------




Purchaser Name
FARMERS NEW WORLD LIFE INSURANCE COMPANY
Form Signature Block
FARMERS NEW WORLD LIFE INSURANCE COMPANY


By: Prudential Private Placement Investors,
   L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc.
   (as its General Partner)


   By:___________________________
   Name:
   Title: Vice President
Tax Identification Number
91-0335750




Schedule A-10





--------------------------------------------------------------------------------




Purchaser Name
ZURICH AMERICAN INSURANCE COMPANY
Name in which Notes are to be registered
HARE & CO., LLC
Registration number(s); principal amount(s)
RA-9; $4,656,900


Payment on account of Note


Method


Account information




Federal Funds Wire Transfer


The Bank of New York
ABA No: 021000018
BNF: IOC566
Attn: PP P&I Department
Ref: ZAIC Private Placements, Cusip
Each such wire transfer shall set the “Accompanying Information” below
Accompanying information
Name of Issuers: AARON’S, INC.
   AARON INVESTMENT COMPANY


Description of
Security: 4.75% Series A Senior Notes April 14, 2021


PPN: 00256@ AB5


Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.
Notices Relating to Payments
Zurich North America
Attn: Treasury T1-19
1400 American Lane
Schaumburg, IL 60196-1056


Contact: Mary Fran Callahan, Vice President-Treasurer
Telephone: (847) 605-6447
Facsimile: (847) 605-7895
E-mail: mary.callahan@zurichna.com
All Other Notices
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, Georgia 30309
Attn: Managing Director
cc: Vice President and Corporate Counsel
Delivery of Notes
Bank of New York
Window A
One Wall Street, 3rd Floor
New York, NY 10286
Ref: Zurich American Insurance Co.-Private Placements; Account Number: 399141
cc: Prudential Capital Group
Signature Block
ZURICH AMERICAN INSURANCE COMPANY


By: Prudential Private Placement Investors,
   L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc.
(as its General Partner)


   By: ______________________________
   Name:
   Title: Vice President
Tax Identification Number
36-4233459


Schedule A-11





--------------------------------------------------------------------------------




Purchaser Name
MID CENTURY INSURANCE COMPANY
Name in Which to Register Note(s)
MID CENTURY INSURANCE COMPANY
Senior Note Registration Number(s); Principal Amount(s)
RA-10; $4,097,070


Payment on Account of Note


   Method


   Account Information










Federal Funds Wire Transfer


JPMorgan Chase Bank
ABA: 021000021
Beneficiary Account No: 9009000200
Beneficiary Account Name: JPMorgan Income
Ultimate Beneficiary: G23628 Mid Century Insurance Company
Ref: “Accompanying Information” below
Accompanying information
Name of Issuers: AARON’S, INC.
   AARON INVESTMENT COMPANY


Description of
Security: 4.75% Series A Senior Notes April 14, 2021


PPN: 00256@ AB5


Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.
Notices Relating to Payments
Farmers
4680 Wilshire Blvd.
Los Angeles, CA 90010
Attention: Treasury


Treasury:
Treasury Manager
323-932-3450
usw.treasury.farmers@farmersinsurance.com
All Other Notices
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309
Attention: Managing Director
cc: Vice President and Corporate Counsel
Delivery of Notes
JPMorgan Chase Bank, N.A.
Physical Receive Department
4 Chase Metrotech Center
3rd Floor
Brooklyn, NY 11245-0001
Attention: Brian Cavanaugh, Tel. 718-242-0264
Ref: G23628 Mid Century Insurance Company
cc: Prudential Capital Group
Form Signature Block
MID CENTURY INSURANCE COMPANY


By: Prudential Private Placement Investors,
   L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc.
   (as its General Partner)


   By:___________________________
   Name:
   Title: Vice President
Tax Identification Number
95-6016640




Schedule A-12





--------------------------------------------------------------------------------






Purchaser Name
AMERICAN INCOME LIFE INSURANCE COMPANY
Name in Which to Register Note(s)
AMERICAN INCOME LIFE INSURANCE COMPANY
Note Registration number(s); principal amount(s)
RA-11; $4,000,000


Payment on Account of Note


Method


Account Information




Federal Funds Wire Transfer


Bank of New York Mellon
ABA: 021000018
GLA# 111566
Acct. Name: American Income Life Ins. Co. PFG Pvt.
Acct #: 6372298400
Ref: “Accompanying Information” below
Accompanying Information
Name of Issuers: AARON’S, INC.
   AARON INVESTMENT COMPANY


Description of
Security: 4.75% Series A Senior Notes April 14, 2021


PPN: 00256@ AB5


Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.
Address/Fax for Notices Related to Payments
Torchmark Corporation
Attention: Alan Hintz
3700 S. Stonebridge Drive
McKinney, TX 75070


Email: AHINTZ@torchmarkcorp.com
Phone: (972) 569-3694
Fax: (972) 569-3282
Address/Fax for All Other Notices
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, Georgia 30309
Attention: Managing Director
cc: Vice President and Corporate Counsel
Delivery of Notes
Bank of New York Mellon
1 Wall Street, 3rd Floor, Window A
New York, NY 10286
Ref: Acct. Name: American Income Life Ins. Co. PFG Pvt.; Acct #: 637229
cc: Prudential Capital Group
Signature Block
AMERICAN INCOME LIFE INSURANCE COMPANY


By: Prudential Private Placement Investors,
   L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc.
   (as its General Partner)


   By: ______________________________
   Name:
   Title: Vice President
Tax Identification Number
74-1365936




Schedule A-13





--------------------------------------------------------------------------------






Purchaser Name
GLOBE LIFE AND ACCIDENT INSURANCE COMPANY
Name in Which to Register Note(s)
GLOBE LIFE AND ACCIDENT INSURANCE COMPANY
Note Registration number(s); principal amount(s)
RA-12; $3,000,000


Payment on Account of Note


Method


Account Information




Federal Funds Wire Transfer


Bank of New York Mellon
ABA: 021000018
GLA# 111566
Acct. Name: Globe Life and Accident Ins. Co. PFG Pvt.
Acct #: 6372308400
Ref: “Accompanying Information” below
Accompanying Information
Name of Issuers: AARON’S, INC.
   AARON INVESTMENT COMPANY


Description of
Security: 4.75% Series A Senior Notes April 14, 2021


PPN: 00256@ AB5


Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.
Address/Fax for Notices Related to Payments
Torchmark Corporation
Attention: Alan Hintz
3700 S. Stonebridge Drive
McKinney, TX 75070


Email: AHINTZ@torchmarkcorp.com
Phone: (972) 569-3694
Fax: (972) 569-3282
Address/Fax for All Other Notices
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, Georgia 30309
Attention: Managing Director
cc: Vice President and Corporate Counsel
Delivery of Notes
Bank of New York Mellon
1 Wall Street, 3rd Floor, Window A
New York, NY 10286
Ref: Acct. Name: Globe Life and Accident Ins. Co. PFG Pvt.; Acct #: 637230
cc: Prudential Capital Group
Signature Block
GLOBE LIFE AND ACCIDENT INSURANCE COMPANY


By: Prudential Private Placement Investors,
   L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc.
   (as its General Partner)


   By: ______________________________
   Name:
   Title: Vice President
Tax Identification Number
63-0782739




Schedule A-14





--------------------------------------------------------------------------------






Purchaser Name
FAMILY HERITAGE LIFE INSURANCE COMPANY OF AMERICA
Name in Which to Register Note(s)
FAMILY HERITAGE LIFE INSURANCE COMPANY OF AMERICA
Note Registration number(s); principal amount(s)
RA-13; $3,000,000


Payment on Account of Note


Method


Account Information




Federal Funds Wire Transfer


Bank of New York Mellon
ABA: 021000018
GLA# 111566
Acct. Name: Family Heritage Life Ins. Co. of America PFG Pvt.
Acct #: 4470598400
Ref: “Accompanying Information” below
Accompanying Information
Name of Issuers: AARON’S, INC.
   AARON INVESTMENT COMPANY


Description of
Security: 4.75% Series A Senior Notes April 14, 2021


PPN: 00256@ AB5


Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.
Address/Fax for Notices Related to Payments
Torchmark Corporation
Attention: Alan Hintz
3700 S. Stonebridge Drive
McKinney, TX 75070


Email: AHINTZ@torchmarkcorp.com
Phone: (972) 569-3694
Fax: (972) 569-3282
Address/Fax for All Other Notices
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, Georgia 30309
Attention: Managing Director
cc: Vice President and Corporate Counsel
Delivery of Notes
Bank of New York Mellon
1 Wall Street, 3rd Floor, Window A
New York, NY 10286
Ref: Acct. Name: Family Heritage Life Ins. Co. of America PFG Pvt.; Acct #:
447059
cc: Prudential Capital Group
Signature Block
FAMILY HERITAGE LIFE INSURANCE COMPANY OF AMERICA


By: Prudential Private Placement Investors,
   L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc.
   (as its General Partner)


   By: ______________________________
   Name:
   Title: Vice President
Tax Identification Number
34-1626521






Schedule A-15





--------------------------------------------------------------------------------




SCHEDULE 3F
CHANGES IN CORPORATE STRUCTURE


The merger of Merger Sub into Progressive Finance, with Progressive Finance
being the survivor thereof on the Closing Date in accordance with the Closing
Date Acquisition Documents.

Schedule 3F



--------------------------------------------------------------------------------




SCHEDULE 5O
PROGRESSIVE FINANCE SUBSIDIARIES


Legal Name of Entity
Jurisdiction of Organization
Pango LLC
Utah
Prog Finance, LLC
Delaware
Prog Finance Arizona, LLC
Utah
Prog Finance California, LLC
Utah
Prog Finance Florida, LLC
Utah
Prog Finance Georgia, LLC
Utah
Prog Finance Illinois, LLC
Utah
Prog Finance Michigan, LLC
Utah
Prog Finance New York, LLC
Utah
Prog Finance Ohio, LLC
Utah
Prog Finance Texas, LLC
Utah
Prog Finance Mid-West, LLC
Utah
Prog Finance North-East, LLC
Utah
Prog Finance South-East, LLC
Utah
Prog Finance West, LLC
Utah
NPRTO Arizona, LLC
Utah
NPRTO California, LLC
Utah
NPRTO Florida, LLC
Utah
NPRTO Georgia, LLC
Utah
NPRTO Illinois, LLC
Utah
NPRTO Michigan, LLC
Utah
NPRTO New York, LLC
Utah
NPRTO Ohio, LLC
Utah
NPRTO Texas, LLC
Utah
NPRTO Mid-West, LLC
Utah
NPRTO North-East, LLC
Utah
NPRTO South-East, LLC
Utah
NPRTO West, LLC
Utah




Schedule 5O



--------------------------------------------------------------------------------




SCHEDULE 6C
EXISTING INDEBTEDNESS
As of the Date of Closing:
1.
The Company has $3,250,000 of outstanding Indebtedness incurred under that
certain Loan Agreement by and among Fort Bend Industrial Development Corporation
and Aaron Rents, Inc., dated on or about October 1, 2000.

2.    Current Outstanding Capital Lease Obligations in the amount of $13,846,776
3.
Indebtedness in an amount up to $75,000,000 under the MetLife NPA

4.
Indebtedness in an amount up to $125,000,000 under the Existing Note Purchase
Agreement    






Schedule 6C



--------------------------------------------------------------------------------




SCHEDULE 6D
EXISTING LIENS
None; except for any Liens securing the Capitalized Lease Obligations described
on Schedule 6C so long as such Liens do not extent to any asset other than the
leased property relating to such Capital Lease and any proceeds thereof.



Schedule 6D



--------------------------------------------------------------------------------




SCHEDULE 6G
EXISTING INVESTMENTS
1.
Investment in Perfect Home Holdings Limited having a cost basis of approximately
$21.3 million at March 31, 2014.

2.
Investments in corporate bonds having a cost basis of approximately $87.0
million at March 31, 2014.

3.    Investments in Subsidiaries existing as of the Closing Date as set forth
below:
Legal Name of Entity
Jurisdiction of Organization
Ownership
 
 
 
Aaron’s Production Company
Georgia
100% of the equity is owned by Aaron’s, Inc.
Aaron Investment Company
Delaware
100% of the equity is owned by Aaron’s, Inc.
99 LTO, LLC
Georgia
100% of the equity is owned by Aaron’s, Inc.
Aaron’s Logistics, LLC
Georgia
100% of the equity is owned by Aaron’s, Inc.
Aaron’s Procurement Company, LLC
Georgia
100% of the equity is owned by Aaron’s, Inc.
Aaron’s Strategic Services, LLC
Georgia
100% of the equity is owned by Aaron’s, Inc.
Aaron’s Foundation, Inc.*
Georgia
100% of the equity is owned by Aaron’s, Inc.
Aaron Rents Canada, ULC*
Canada
100% of the equity is owned by Aaron’s, Inc.
Aaron Rents, Inc. Puerto Rico*
Puerto Rico
100% of the equity is owned by Aaron’s, Inc.
Virtual Acquisition Company, LLC**
Delaware
100% of the equity is owned by Aaron’s, Inc.




Schedule 6G



--------------------------------------------------------------------------------






SUBSIDIARIES ACQUIRED ON THE CONSUMMATION OF THE CLOSING DATE ACQUISITION


SP GE VIII-B Progressive Blocker Corp.*
Delaware
100% of the equity is owned by Aaron’s, Inc.
SP SD IV-B Progressive Blocker Corp.*
Delaware
100% of the equity is owned by Aaron’s, Inc.
Progressive Finance Holdings, LLC
Delaware
100% of the equity will be owned by one or more of Blocker Corporations,
Aaron’s, Inc. or another Obligor
Pango LLC
Utah
100% of the equity is owned by Progressive Finance Holdings, LLC
Prog Finance, LLC
Delaware
100% of the equity is owned by Progressive Finance Holdings, LLC
Prog Finance Arizona, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
Prog Finance California, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
Prog Finance Florida, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
Prog Finance Georgia, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
Prog Finance Illinois, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
Prog Finance Michigan, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
Prog Finance New York, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
Prog Finance Ohio, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
Prog Finance Texas, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
Prog Finance Mid-West, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
Prog Finance North-East, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
Prog Finance South-East, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
Prog Finance West, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
NPRTO Arizona, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
NPRTO California, LLC
Utah
100% of the equity is owned by Prog Finance, LLC


Schedule 6G



--------------------------------------------------------------------------------




NPRTO Florida, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
NPRTO Georgia, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
NPRTO Illinois, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
NPRTO Michigan, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
NPRTO New York, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
NPRTO Ohio, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
NPRTO Texas, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
NPRTO Mid-West, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
NPRTO North-East, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
NPRTO South-East, LLC
Utah
100% of the equity is owned by Prog Finance, LLC
NPRTO West, LLC
Utah
100% of the equity is owned by Prog Finance, LLC



*Not an Obligor or Subsidiary Guarantor
**Will merge out of existence on the Closing Date



Schedule 6G



--------------------------------------------------------------------------------




SCHEDULE 8B
DISCLOSURE DOCUMENTS


None

Schedule 8B



--------------------------------------------------------------------------------




SCHEDULE 8G
RESTRICTIONS ON INDEBTEDNESS
Restrictions on incurring additional Indebtedness are contained in documents
associated with the following existing agreements and documents:
1.    The SunTrust Agreement
2.    The SunTrust Loan Facility Agreement
3.    The MetLife NPA
4.    The Existing Note Purchase Agreement





Schedule 8G



--------------------------------------------------------------------------------




SCHEDULE 8I
USE OF PROCEEDS
The proceeds from the sale of the Notes will be used by the Issuers to finance
the Closing Date Acquisition, for payment of related transactions expenses and
fees and for general corporate purposes.

Schedule 8I



--------------------------------------------------------------------------------




EXHIBIT A
[FORM OF NOTE]
AARON’S, INC.
AARON INVESTMENT COMPANY
4.75% SERIES A SENIOR NOTE DUE APRIL 14, 2021
No. RA-[__]    [Date]
$[_______]    PPN: 00256@ AB5
FOR VALUE RECEIVED, the undersigned, AARON’S, INC. (together with its
successors, herein called the “Company”), a corporation organized and existing
under the laws of the State of Georgia, and AARON INVESTMENT COMPANY (together
with its successors, herein called “AIC”, and together with the Company,
collectively, the “Issuers”), a corporation organized and existing under the
laws of Delaware, hereby jointly and severally promise to pay to
[___________________], or registered assigns, the principal sum of
[___________________] DOLLARS (or so much thereof as shall not have been
prepaid) on April 14, 2021, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance thereof at the rate of
4.75% per annum from the date hereof, payable quarterly on the 14th day of
January, April, July, and October in each year, commencing with July 14, 2014 or
the next such payment date succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) (i) to the extent permitted by
law, on any overdue payment interest and (ii) during the continuance of an Event
of Default, on such unpaid balance and on any overdue payment of any
Yield-Maintenance Amount, payable quarterly as aforesaid (or, at the option of
the registered holder hereof, on demand), at a rate per annum from time to time
equal to the greater of (i) 6.75% or (ii) 2.0% over the rate of interest
publicly announced by the Bank of New York from time to time in New York City,
New York as its “base” or “prime” rate.
Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of the Bank of New
York in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.
This Note is one of a series of Series A Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement, dated as of April 14,
2014 (as from time to time amended, herein called the “Note Purchase
Agreement”), among the Issuers and the original purchasers of the Notes named in
the Purchaser Schedule attached thereto and is entitled to the benefits thereof.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in

Exhibit A-1





--------------------------------------------------------------------------------




the name of, the transferee. Prior to due presentment for registration of
transfer, the Issuers may treat the person in whose name this Note is registered
as the owner hereof for the purpose of receiving payment and for all other
purposes, and the Issuers shall not be affected by any notice to the contrary.
The Issuers agree to make required prepayments of principal on the dates and in
the amounts specified in the Note Purchase Agreement. This Note is also subject
to optional prepayment, in whole or from time to time in part, on the terms
specified in the Note Purchase Agreement.
In case an Event of Default, as defined in the Note Purchase Agreement, shall
occur and be continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Yield-Maintenance Amount) and with the effect provided in the Note Purchase
Agreement.
THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF NEW
YORK.
AARON’S, INC.
By: ___________________________
Name:
Title:
AARON INVESTMENT COMPANY
By: ___________________________
Name:
Title:



Exhibit A-2





--------------------------------------------------------------------------------




EXHIBIT B
PAYMENT INSTRUCTIONS
[COMPANY LETTERHEAD]
April 14, 2014
To the Purchasers identified on Schedule A
to the Note Purchase Agreement dated
as of April 14, 2014 by each of the Issuers
with each of the Purchasers (the “Note Purchase Agreement”)
Re:    Payment Instructions
Dear Sirs:
Pursuant to paragraph 2 of the Note Purchase Agreement, we hereby deliver to you
our written instructions for payment by you of the purchase price for the Notes.
Capitalized terms used in this letter and not defined herein shall have the
definitions given such terms in the Note Purchase Agreement.
Deliver the purchase price for the Notes no later than the Date of Closing by
transferring by wire transfer through the Fedwire Funds Transfer System
immediately available funds to the following account of the Issuers:
Bank Name: SunTrust Bank
Bank Location: Atlanta, Georgia
ABA Transit No. 061000104
Account No. 8800631981
Account Name: Aaron’s, Inc. Wire Account
Please confirm the origination of the wire transfer by telephonically providing
our attorneys applicable FED reference numbers.
Sincerely,
AARON’S, INC.
By: ___________________________
Name:    
Title:



Exhibit B-1

--------------------------------------------------------------------------------






AARON INVESTMENT COMPANY
By: ___________________________
Name:    
Title:    



Exhibit B-2

--------------------------------------------------------------------------------




EXHIBIT C
OPINION OF COUNSEL FOR THE OBLIGORS
Attached.



Exhibit C

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF INTERCREDITOR AGREEMENT
Attached.



Exhibit D



--------------------------------------------------------------------------------




EXHIBIT E
FORM OF SUBSIDIARY GUARANTEE AGREEMENT
Attached.





Exhibit E



--------------------------------------------------------------------------------




EXHIBIT F
AMENDMENT TO EXISTING NOTE PURCHASE AGREEMENT
Attached.



Exhibit F

